Intended for
Energix, European Bank for Reconstruction and Development

Document type
Final

Date
January 2016

PHASE II OF WIND
FARM BANIE
SUPPLEMENTARY
REPORT

WN =e) ENVIRON
PHASE II OF WIND FARM BANIE
SUPPLEMENTARY REPORT

Revision 2

Date January 28, 2016

Made by Agnieszka Rogowiec, Maciej Rozkrut, Krzysztof
Kreciproch

Checked by Maciej Rozkrut
Approved by Maciej Rozkrut

Ref PL1260

Ramboll Environ Poland Sp. z 0.0.
UL. Bytomska 5a

01-612 Warsaw

Poland

T +48 22 833 09 36

F +48 22 833 10 87
www.ramboll-environ.com

P:\PL1260 Banie Ph. II Support\aaaReport ENG 2016\word files\PL1260 Supplementary
Report_Phasell_final.docx
Supplementary report

CONTENTS

1. INTRODUCTION

2. ALTERNATIVE WIND FARM CONFIGURATIONS

3. IMPACT ON ARCHITECTURAL AND CULTURAL
HERITAGE

3.1 Location

3.2 Monument/Object

3.3 Monuments Register number

3.4 Distance and direction to the nearest WTGs

3.5 Visibility assessment

3.6 Distance and direction to the nearest WTGs

3.7 Visibility assessment

4. ICE AND BLADE THROW RISK

5. CUMULATIVE EFFECT OF THE BIELICE WIND FARM

5.1 Cumulative Noise Impact

6. SHADOW FLICKER EFFECT

7. IMPACT ON THE NATURA 2000 AREAS

8. SUMMARY OF ENVIRONMENTAL IMPACTS

APPENDICES

Appendix 1

Analysis of Shadow Flicker Effect

Appendix 2
Analysis of Noise Emission

Appendix 3
Ice and blade throw risk maps

Appendix 4
Natura 2000 - Screening matrix

PL1260

Ne

O©ONUNBWBWHWWWYW

aicil<t
BNN
Supplementary report 1 of 15

PL1260

INTRODUCTION

Banie wind farm project of up to 192MW was originally developed as the following subprojects:

« agroup of 13 wind turbine generators (WTGs) in the vicinity of the Sosnowo village (Banie 1A
subproject), Banie commune (gmina), Gryfinski county (powiat), Zachodniopomorskie
voivodeship;

* a group of 2 WTGs in the vicinity of the Piaseczno village (Banie 1B subproject), Banie
commune, Gryfinski county, Zachodniopomorskie voivodeship;

«* a group of 24 WTGs in the vicinity of the Tywica, Lubanowo, Baniewice and Swobnica villages
(Banie 2 subproject), Banie commune, Gryfifiski county, Zachodniopomorskie voivodeship;

« development of a group of 3 WTGs in the vicinity of Zelechowo village (Widuchowa subproject),
Widuchowa commune, Gryfifski county, Zachodniopomorskie voivodeship;

* a group of 21 WTGs in the vicinity of Rokity, Kozielice and Siemczyn villages (Kozielice 1
subproject), Kozielice commune, Pyrzycki county, Zachodniopomorskie voivodeship;

* a group of 22 WTGs in the vicinity of Mielno Pyrzyckie and Trzebdrz villages (Kozielice 2
subproject), Kozielice commune, Pyrzycki county, Zachodniopomorskie voivodeship;

® agroup of 11 WTGs in the vicinity of Linie, Stare Chrapowo and Nowe Chrapowo villages (Bielice
subproject), Bielice commune, Pyrzycki county, Zachodniopomorskie voivodeship.

Due to the decisions taken by the Company, the Project was divided into 3 separate phases.
Construction of the first Phase of SOMW has already been accomplished and this part of the Project
is currently tested. Construction of the Phase II of 56 MW has been commenced in mid-January
2016 and is expected to be completed by the end of June 2016. The Phase III of up to 142MW will
potentially be constructed in the future, depending on, inter alia, the electricity market conditions,
renewable energy support scheme and possibility for project financing.

Each of the abovementioned subprojects, apart from the WTGs, consists also of auxiliary
infrastructure of access roads, assembly yards and underground steering and power transmission
cabling connected to three dedicated electrical substations.

The subprojects were subject to environmental impact assessment (EIA) procedures, which were
conducted by competent authorities based on the relevant EIA reports prepared by independent
environmental consultants and were granted appropriate environmental decisions. The EIA reports
were reviewed by Ramboll Environ Poland (previously ENVIRON Poland) and assessed against
requirements of the EIA directive, national environmental law and good industry practice as per
IFC Environment Health and Safety Guidelines for Wind Energy. The review indicated in general
satisfactory quality of the reports, however, some shortcomings were also identified.

This report has been prepared in order to address the identified shortcomings of the EIA reports
and assess related environmental and social risks as well as to address cumulative issues that had
not been fully assessed in the individual EIA processes for each permitted wind farm.
Supplementary report 2 of 15

PL1260

ALTERNATIVE WIND FARM CONFIGURATIONS

The EIA directive: as well as the Polish environmental legislation?, the EIA report prepared for
certain developments should discuss the major reasonable alternatives studied by the developer
and indicate the main reasons for selecting the chosen option. As identified by Ramboll Environ
within the course of the ESDD, all EIA reports prepared for the Banie and Kozielice 1 subprojects
addressed this requirement and were judged as fit for purpose by the Competent Authority. In line
with best practice, Ramboll Environ recommended additional issues to be included including the
need for more detailed justification of the issue. Therefore, below is provided additional comment
on this issue.

The EIA report for the Banie and Kozielice 1 subprojects were drawn up in 2008 and 2009
respectively, when the commune master plans and local zoning plans were already approved by
the local authorities. While the master plan draws general directions for the commune
development, the local zoning plans constitute acts of a local law, which have to be taken into
account at the stage of development planning.

For the Banie subproject the local zoning plans were approved by the Commune Council in April
2005 and for Kozielice 1 and Kozielice 2 in September 2004.

Following the national regulations, namely the Spatial Planning Act of March 23, 2003, both the
commune master plan and local zoning plans shall be adopted by the local authorities in line with
a procedure, which among others, require public participation and a forecast of environmental
impact (strategic environmental impact assessment). In the legal framework in force at the time
when the local zoning plans were preceded, consideration of rationale alternative solutions was not
required by the act. Therefore, the local zoning plans considered only one variant of wind farm
configuration, where the WTGs were located at specific locations. It is understood that these
locations were selected taking into account possible impacts on human beings and wild nature and
that the process of selection was conducted twice: the first time at during establishment of the
communes master plans and the second one during establishment of the local zoning plans.
Therefore, although not in such a detailed way as during the EIA procedures, the locations were
selected to match environmental, social and potential business needs.

As the local zoning plans introduced specific locations for the WTGs the options for rationale
development alternatives become limited to consideration of different technical solutions, i.e. WTGs
dimensions, model and capacity, or to reduce the number of WTGs. However, in 2008 and 2009
when the EIA reports were worked out, the WTGs available on the market were characterized by a
very similar technical characteristics and parameters. Therefore consideration of rational technical
alternatives in fact would lead to very similar results as the variant analyzed in the EIA reports,
which considered installation of 2.5 MW WTGs, i.e. of the largest capacity available those times.
As the noise emission of WTGs in general rises along with an increase of a capacity it can be
concluded, that the most “noisy” model of WTG available was considered, i.e. the reports analyze
the worst case scenario from the acoustic point of view.

Change of WTGs dimensions, i.e. hub high or rotor diameter can be also considered as variant
solutions. However, selection of these parameters depends on availability of WTGs and even more
on wind characteristics in the project development area. The dimensions of WTGs selected for
analysis matched the best the wind conditions at the sites, planned capacity of WTGs and expected

* Directive of the European Parliament and the Council No. 2011/92/EU on the assessment of the effects of certain public and private
projects on the environment with further amendments

2 The Act on the Environmental Information Disclosure and Environment Protection, Public Participation in Environment Protection and
on the Environmental Impact Assessment of October 3, 2008 with further amendments

and before November 2008 the Environment Protection Act of April 27, 2001 with further amendments
Supplementary report 3 of 15

PL1260

productivity of the wind farms. Any other dimensions would likely affect the predicted productivity,
hence cannot be considered as rational alternatives.

Conclusion

Although lack of detailed analysis of rational alternatives in the EIA reports is considered a non-
compliance issue, in Ramboll Environ opinion it does not affect accuracy of the completed
environmental impact assessments of the Banie and Kozielice wind farms. As described above, the
studied variants take into account the analyses of the highest capacity WTGs available these times,
which match the wind conditions at the sites. The locations of the WTGs were established during
the procedures of communes’ master plans and local zoning plans approvals and could not be
changed. Therefore analysis of any other variant different by the type of WTG, its dimensions or
number cannot be considered rational as would affect the aim and business target of the
developments.

IMPACT ON ARCHITECTURAL AND CULTURAL HERITAGE

The EIA reports for the Banie and Kozielice Subprojects discussion of the potential impact on
architectural and archaeological heritage is limited. This issue is discussed below.

The impact on architectural monuments can be considered at the stage of construction, operation
and decommissioning of the wind farms. During the construction and decommissioning, as far as
the WTGs or their infrastructure is not located at the monuments’ area the negative impacts do
not occur. During operation of the wind farms, the impact is in practice limited to visual effects
which disturb perception of historical monuments.

The following architectural monuments are present in the Banie commune present:

Monuments | Distance and
Location Monument/ Object Register direction to the | Visibility assessment
number nearest WTGs

Visibility limited by
forest. Low risk of
Babinek Church cemetery 160 2.5 km
impoverishment of the
visual values.
Visibility limited by local
buildings and trees. Low
risk of impoverishment
of the visual values
Visibility limited by local
buildings and trees. Low
risk of impoverishment
of the visual values
Visibility limited by local
buildings and trees. Low

Babinek —_| Mansion park (park dworski) 1048 2.6 km

Babinek | Church (koScidt Sw. Anny) 160 2.5 km

Old Town area (teren Starego

Banie 70 1.8 km
Miasta) risk of impoverishment
of the visual values
Visibility limited by
. forest. Low risk of
Banie Chapel (kaplica Sw.Jerzego) 1019 1.9 km
impoverishment of the
visual values.
panie Jewish cemetery (cmentarz 946 La km Visibility limited by trees
zydowski) and local buildings. Low

Supplementary report

PL1260

4 0f 15

risk of impoverishment
of the visual values

Banie

Church (koScidt M.B.
Wspomozenia Wiernych)

995

1.7 km

Visibility limited by local
buildings and trees. Low
risk of impoverishment
of the visual values

Banie

Tower (baszta Prochowa)

1023

1.6 km

Visibility limited by local
buildings and trees. Low
risk of impoverishment
of the visual values

Baniewice

Church (kosciét_ NSPJ)

996

1km

Visibility limited by local
buildings and trees. Low
risk of impoverishment
of the visual values.

Dtusko
Gryfiriskie

Church (koSciét MB Krélowej
Polski)

952

<5 km
(irrelevant)

Low risk of
impoverishment of the
visual values, due to the
big distance to the
nearest WTGs and
visibility limited by trees
and buildings.

Kunowo.

Church cemetery

172

2.6 km

Visibility limited by local
buildings and trees. Low
risk of impoverishment
of the visual values.

Kunowo.

Church (koscidt Sw. Wojciecha)

172

2.6 km

Visibility limited by local
buildings and trees. Low
risk of impoverishment
of the visual values.

Lubanowo

Mansion park (park dworski)

932

0.8 km

Visibility limited by local
buildings and trees.
High risk of
impoverishment of the
local values.

Lubanowo

Church (koSciét Chrystusa
Kréla)

1001

0.9 km

Visibility limited by local
buildings and trees. Low
risk of the
impoverishment of the
visual values.

Otoki

Dutch windmill (wiatrak
holenderski

948

2km

Visibility limited by
narrow strip of trees.
High risk of the
impoverishment of the
visual values.

Piaseczno

Church (kosciét MB Krélowej
Rézarica Sw.)

973

1.6 km

Visibility limited by local
buildings and trees. Low
risk of the
impoverishment of the
visual values.

Roznowo

Mansion park (park dworski)

949

3.4km

Visibility limited by local
buildings and trees. Low
risk of the

Supplementary report

PL1260

5 of 15

impoverishment of the
visual values.

Roznowo

Church (koScidt M.B.
Czestochowskiej)

1179

3km

Visibility limited by local
buildings and trees. Low
risk of the
impoverishment of the
visual values.

Sosnowo

Church (kosciét Niepokalanego
Poczecia NMP)

981

0.58 km

Visibility limited by the
trees. Medium risk of
the impoverishment of
the visual values.

Swobnica

Mansion park (park dworski)

760

1.8 km

Visibility limited by the
buildings. Low risk of
impoverishment of the
visual values.

Swobnica

Church(koSciét $w. Kazimierza)

1025

0.84 km

Visibility limited by the
trees. Medium risk of
impoverishment of the
visual values.

Swobnica

Castle (zamek)

760

1.8 km

Visibility limited by the
trees. Low risk of
impoverishment of the
visual values.

Based on the above table, the Banie 1A, Banie 1B and Banie 2 subprojects will not affect the
perception of the registered architectural heritages by the observers from the nearby local roads.
Perception of the observers located adjacent to the heritages is not likely to be disturbed in any

location.

As presented above the possible visibility of the planned wind turbines from the

monuments/objects’ locations is, in most cases, limited by the natural barriers such as trees or
man-made barriers, i.e. higher buildings.

Similarly in the Kozielice commune, the following architectural heritages are registered:

Location

Monument/Object

Register
number

Distance and
direction to the
nearest WTGs

Visibility assessment

Czarnowo

church (koSciét Ducha Sw.)

531

3.8 km

Visibility limited by local
buildings and trees. Low
risk of the
impoverishment of the
visual values.

Kozielice

church (koScidt $w.Stanistawa
BM)

290

1.14km

Visibility limited by trees
and buildings. Low risk
of impoverishment of
the visual values.

tozice

church cemetery

1114

1.4 km

Visibility limited by trees
and buildings. Low risk
of impoverishment of
the visual values.

tozice

church (ruins)

1114

1.4 km

Visibility limited by trees
and buildings. Low risk
of impoverishment of
the visual values.

Supplementary report 6 of 15

PL1260

Visibility limited by
forest. Low risk of

Rokity church (ruins) 534 0.7 km
impoverishment of the
visual values.
Visibility limited by
forest. Low risk of
Rokity church cemetery 1179 0.7 km

impoverishment of the
visual values.

Visibility limited by trees
. church (koSciét MB Krélowej and buildings. Low risk
Tetyn 160 1.2 km
Polski) of impoverishment of

the visual values.

Visibility limited by trees
church (kosciét_ Wniebowziecia and buildings. Low risk
Zaleze 152 4.5km
NMP) of impoverishment of

the visual values.

As presented in the table above, the Kozielice 1 and Kozielice 2 subprojects will not affect the
perception of the registered architectural heritages by the observers from the nearby roads.
Perception of the observers located adjacent to the heritages will not be disturbed in any location,
because of already existing, in most cases, natural barriers such as trees or man-made barriers,
i.e. higher buildings.

Unlike the architectural heritage, the archaeological heritage is subject to potential impact at the
stage of construction. Based on the Banie and Kozielice Commune Development Master Plans, the
areas of archaeological concern are located at the Banie (1A, 1B and 2) and Kozielice (1 and 2)
subprojects.

As visible from the Banie Commune Development Master Plan (issued in 2014 by the Head of Banie
Commune) approx. 8 WTGs can be potentially constructed directly in the protected archaeological
zones, which are covered by the ‘Zone WIII’, i.e. limited archeological conservation protection of
archeological stands or in a very close vicinity of those stands.

According to the Kozielice Commune Development Master Plan (issued in 2013 by the Head of
Kozielice Commune) approx. 14 WTGs can be potentially constructed directly in the protected
archaeological zones, which are covered by the ‘Zone WIII’, i.e. limited archeological conservation
protection of archeological stands or in a very close vicinity of those stands.

Despite of that fact the construction works are conducted under an archaeological supervision.
Conclusion

Based on the undertaken analysis the potential negative impact generated by the Banie (1A, 1B
and 2) and Kozielice (1 and 2) subprojects on the cultural heritage monuments and objects can be
assessed as low.

In case of the archeological heritage, the construction phase of the subprojects will be conducted

within the area of archeological stands. In order to minimize impacts, the archeological supervision
is conducted on a regular basis at the construction site, therefore the potential impact is mitigated.
Supplementary report 7 of 15

PL1260

ICE AND BLADE THROW RISK

The risk of ice throw must be taken into account during planning of the wind farm investment. This
effect may occur when ice generated on the turbine blades under certain meteorological conditions
is thrown away of the blade driven by a centrifugal force. The potential risk was not analyzed in
the EIA reports. The EIA report for Widuchowa subproject mentions that ice throw can be assessed
as a possible risk in a zone of a radius up to 260 m at the maximum wind speed of 23 m/s. The
report states also that there is lack of residential areas in the vicinity, i.e. 250 — 500 m, so the risk
is relatively low. Ramboll Environ accomplished calculations according to the guidelines provided
by the Wind Energy Production in Cold Climate (Wind Energy Production in Cold Climate Tammelin,
Cavaliere, Holttinen, Hannele, Morgan, Seifert, and Santti, 1997), which suggest the following
formula for calculating the safe distance: 1.5 * (hub height + rotor diameter). The rough
calculations undertaken for all subproject resulted in the following:
e For Banie 1A, Banie 1B and Banie 2 subprojects the maximum ice throw range will be
approximately 395 m;
e For Widuchowa and Bielice subprojects the maximum ice throw range will be approximately
353 m;
e For Kozielice 1 and Kozielice 2 subprojects the maximum ice throw range will be approximately
340 m.

The blade or part of blade throw risk occurs in certain circumstances, e.g. if blade structure is
affected by ice or production error, or, if an accident caused e.g. by fire or thunder strike occurs
while the blades are rotating. Damaged part of the blade or entire blade is then thrown away by a
centrifugal force. Theoretically, the throw range can be calculated based on the kinematic of
angular throw, which, for given WTGs correspond to a maximum range of throw of some 1500 m.
However, in real conditions the thrown blade or its part is still subject to aerodynamics forces and
air resistance and actual distances of throw are typically shorter, which was proved both
numerically and by observations of real accidents. Following presentation of Mr. Scott Larwood of
California Wind Energy Collaborative presentation (2004 Forum Palm Springs), a throw range for
near 100 m tall WTGs is approximately equal to WTG overall height for entire blade, and 2.5 times
WTG height for part of it. In the lack of the sound scientific background we have calculated that
the blade throw range for the selected WTGs will be as follows:
e For Banie 1A, Banie 1B and Banie 2 subprojects the maximum blade throw range will be
approximately 383 m;
e For Widuchowa and Bielice subprojects the maximum blade throw range will be approximately
493 m;
e For Kozielice 1 and Kozielice 2 subprojects the maximum ice throw range will be approximately
488 m.

Ramboll Environ has analyzed locations of the WTGs versus potential places of concern, such as
human residences and public roads. Although no human residences were found to be in danger of
the ice or blade throw, some local roads are within the risk range. The results of the analysis are
presented below.

Subproject WTG Road Type of road Throw risk
03 Road from Sosnowo to north direction Dirt road Blade
04 Road from Sosnowo to north direction Dirt road Ice and blade
05 Road from Sosnowo to north direction Dirt road Ice and blade
Banie 1A 06 Road from Sosnowo to Banie Dirt road Blade
07 Road from Sosnowo to Banie Dirt road Ice and blade
08 Road from Sosnowo to Banie Dirt road Blade
09 Road from Sosnowo to Banie Dirt road Ice and blade

Supplementary report

PL1260

8 of 15

17 Road from Kunowo to Banie Asphalt road Ice and blade
18 Road from Sosnowo to Banie Asphalt road Ice and blade
19 Road from Kunowo to Banie Asphalt road Ice and blade
31 Road from Dluzyna to Piaseczno Dirt road Blade
Banie 1B Road from Banie to Piaseczno provincial
32 road No. 121 Asphalt road Blade
25 Road from Lubanowo to Babinek Asphalt road Ice and blade
26 Road from Lubanowo to Babinek Asphalt road Ice and blade
27 Road from Lubanowo to Pyrzyce Dirt road Ice and blade
Banie 2 28 Road from Lubanowo to Pyrzyce Dirt road Ice and blade
29 Road from Lubanowo to Pyrzyce Dirt road Ice and blade
33 Road from Pyrzyce to Baniewice Dirt road Ice and blade
37 Road from Pyrzyce to Baniewice Dirt road Ice and blade
Widuchowa Fee Road from Zelichowo to Kietbice Asphalt road Ice and blade
06 Road from Zelichowo to Polesiny Asphalt road Ice and blade
Road from Kozielice to provincial road
02 No 122 Dirt road Blade
Road from Pyrzyce to Rokity (provincial
03 road No. 122) Asphalt road Blade
Road from Kozielice to provincial road
03 No 122 Dirt road Blade
Road from Kozielice to provincial road
12 No 122 Dirt road Ice and blade
7 Road from Kozielice to_tozice Dirt road Ice and blade
10 Road from Kozielice to tozice Dirt road Ice and blade
Kozielice 1 [11 Road from Kozielice to tozice Dirt road Ice and blade
Road from Kozielice to provincial road
13 No 122 Asphalt road Ice and blade
Road from Kozielice to provincial road
14 No 122 Asphalt road Ice and blade
Road from Kozielice to provincial road
16 No 122 Asphalt road Blade
18 Road from Trzebérz to Kozielice Asphalt road Ice and blade
19 Road from Trzebérz to Kozielice Asphalt road Ice and blade
18 Expressway S3 Asphalt road Blade
19 Expressway S3 Asphalt road Ice and blade
21 Road from Mielno Pyrzyckie to Trzebérz_| Dirt road Ice and blade
22 Road from Mielno Pyrzyckie to Trzebérz_| Dirt road Blade
Kozieice2 22. Road from Mielno Pyrzyckie to Trzebérz_| Dirt road Ice and blade
25 Road from Mielno Pyrzyckie to Trzebérz_| Dirt road Ice and blade
26 Road from Mielno Pyrzyckie to Trzebérz_| Dirt road Ice and blade
28 Road from Mielno Pyrzyckie to Trzebérz_| Dirt road Ice and blade
05 Road from Nowe Chrapowo to Czarnowo | Asphalt road Ice and blade
06 Road from Nowe Chrapowo to Czarnowo | Asphalt road Ice and blade
Bielice 05 Road south-west of Nowe Chrapowo Dirt road Ice and blade
06 Road south-west of Nowe Chrapowo Dirt road Ice and blade
07 Road south-west of Nowe Chrapowo Dirt road Ice and blade
09 Road south-west of Nowe Chrapowo Dirt road Ice and blade

Supplementary report 9 of 15

5.1

PL1260

10 Road south-west of Nowe Chrapowo Dirt road Ice and blade

11 Road south-west of Nowe Chrapowo Dirt road Ice and blade

In order to mitigate the risk for humans it is recommended to:

« place warning signs in due distance at all access roads to individual WTGs;

e« in agreement with the public roads management authorities, place boards to inform about
entering wind farm area and providing contact details to the Company.

CUMULATIVE EFFECT OF THE BIELICE WIND FARM

In direct vicinity of the Bielice subproject there is an existing wind farm comprising 2 WTGs, likely
GE 2.5 MW. The distance between the wind farms is a few hundred meters, which suggests
existence of a cumulative effect.

In case of wind farms, the strongest cumulative effect occurs for noise, shadow flicker, visual effect
and impact on birds and bats. For other impacts, such as e.g. electromagnetic fields the cumulative
effect is minor, as such impacts are minor one way or the other.

In order to assess a cumulative noise impact an additional to the EIA noise impact assessment has
been conducted by Ramboll Environ for Bielice subproject and the neighboring Nowe Chrapowo
wind farm. Also the shadow flicker impact was calculated for the entire project, inclusive of the
cumulative effect (see section 6). As the Nowe Chrapowo project consists of 2 WTGs only in direct
vicinity of the Bielice subproject an impact for birds and bats is not expected to occur.

Below, a discussion of the most important cumulative impact is provided.
Cumulative Noise Impact

Legal Background of the Noise Protection

The legal principles related to protection against noise are provided by the Act on Environment

Protection of April 27, 2001 (JoL No. 62, Item 627 with further amendments). The Act specifies the

following indicators that should be used for assessment of the noise impact:

* Laego - equivalent noise level A for daytime, understood as a period between 6 a.m. and 10
p.m

© —Laeqn - equivalent noise level A for nighttime, understood as a period between 10 p.m and 6
a.m.

In article 113 the Act specifies, that the permissible noise levels in the environment apply to

territories designated for:

e residential developments;

« hospitals and social care facilities;

e buildings designated for permanent or periodical stay of children and teenagers,

e health resorts,

«recreation and relaxation;

¢ residential and service use.

According to the article 114, designation of the specific areas is classified based on the local zoning

plan, except:

e if actual local zoning has different character (e.g. school within a residential area), classification
of the area is conducted based on its dominant function;

e if specific area is not acoustically protected in general, (e.g. industrial areas) where certain
building subject to acoustic protection are locates, the noise protection is conducted by
application of technical measures which assure relevant acoustic climate inside such buildings.
Supplementary report 10 of 15

PL1260

In case of a local zoning plan for certain areas, classification is done by local administration based
on the actual area use.

Permissible noise levels in the environment

The permissible emission levels in the environment are defined by executive order of the Minister
of Environment of June 14, 2007 on permissible noise levels in the environment (t.j. Dz. U. z 2014
r. nr 112). The executive order distinguishes permissible noise level in the environment depending
on type of noise emission source. Linear sources (such as roads and railway lines), aerial stationary
sources (such as industrial facilities and groups of noise emitters), overhead power lines and high
acoustic power sources (such as aircrafts) are treated separately.

Due to the character of the development (construction of a group of wind farms which should be
classified as stationary aerial sources), the permissible noise levels in the environment for “other
objects and groups of noise emission sources” apply. All permissible noise levels are presented in
the table below.

Table 1.1.1. Permissible noise levels in the environment for groups of emission sources,
excluding noise generated by overhead Power lines and takes off, landings and flights of
aircrafts.

Permissible noise level expressed as equivalent noise
level A in dB

Other objects or groups of

Roads and railway lines woe
emission sources

Lacan
ignati Laeqo reference
Lp. Land designation Lacap Lacan reference time period
reference reference time period e vette 1
time period | time period | equal to 8 a
the most
equal 16 equal 8 the most
unfavorable
hours hours unfavorable
hour of
hours -
night

1 Areas A health resorts: 50 45 45 40
Hospitals out of the cities

Single family housing areas

Terrains of permanent Or periodical sty
2 of children or teenagers. 61 56 50 40
Social care facilities
Hospitals in the cities

Multi apartment blocks.

Faming estates

Recreational and relaxation areas.
Mixed housing and service areas

65 56 55 45

Downtown areas in the cities of more
4 than 100 thousand inhabitants 68 60 55 45

It should be stressed that the executive order of the Minister of Environment distinguishes special
protection zones, which include among others buildings for long stay of children and teenagers,
such as kindergartens, schools, hostels and hospitals and health care facilities. If such facilities do
not operate during nights, the noise protection rules do not apply within that period of the day. In
case of the subject Project, no objects or this type are situated in the area of potential impact and
none are forecasted based on the issued permits and administrative decisions.

The Project area is covered by the local zoning plans, which indicate certain locations of the WTGs
and define zoning conditions for the surrounding areas. According to the local zoning plans the
Supplementary report 11 of 15

PL1260

lands surrounding locations of the WTGs are designated for agricultural use thus are not subject to
legal protection against noise. All villages located in the vicinity of the wind farms that constitute
the Project have rural character and housing developments there are classified for acoustic
protection as farming estates or residential-servicing development. The permissible noise levels for
such development are:

¢ — Laegn - reference time period equal 8 hours during the daytime - 55dB(A);

¢ — Laeqn - reference time period equal 1 hour during the nighttime - 45dB(A).

Due to the specific working conditions of WTGs which are taken into account within the acoustic
analysis, i.e. continuous work under nominal wind conditions, the assessment of the acoustic
impact is referred to the permissible noise level during night. This permissible level is lower than
that for the daytime, thus requirements to the work of WTG is more restrictive. Hence, if the noise
standards are met for night then are also met for the daytime.

Prognosis of the Project Acoustic Impact on the Environment

The planned wind farms were granted environmental decision issued based on the environmental
impact assessment procedures. These procedures were based on the environmental impact
assessment reports, which included also detailed analysis of the noise impacts. As the
environmental decisions were granted, the analyzed noise impacts must have proven the each of
the developments did not cause breaches of the noise standards in the environment.

In order to assess a cumulative noise impact a calculations of the noise distribution in the
environment have been conducted. The calculations were focused on the location of the nearest to
the both wind farms dwellings. It should be stressed that the calculations were conducted for the
worst case scenario, i.e. assuming continuous work of all of the WTGs with their full capacity.

For the calculations a noise propagation model compliant with the standard PN-ISO 9613-2:2002
Akustyka - Ttumienie dzwieku podczas propagacji w przestrzeni otwartej. Ogdina metoda
obliczania (Accoustic. Noise deaden while prepagation in open space. A general method of
calculation). For the calculations the G coefficient was assumed to be equal 0.5. The modelling
results are presented in the below table.

Table 1.1.2. Results of the cumulative noise emission by the Bielice and Chrapowo wind
farms.

Municipality | Daily hours Night hours

Permissible | Forecasted | Breach of Permissible Forecasted Breach of

level cumulative | the level cumulative the

noise level | permissible noise level permissible
level level

Nowe 55dB(A) 44,9dB(A) | none 45dB(A) 44,9dB(A) none
Chrapowo
Czarnowo __| 55dB(A) 34,7dB(A) | none 45dB(A) 34,7dB(A) none
Rokity 55dB(A) 28,5dB(A)_| none 45dB(A) 28,5dB(A) none
tozice 55dB(A) 34,6dB(A)_ | none 45dB(A) 34,6dB(A) none

The summary of input data as well as the results are presented in the appendixes.

Conclusions of the Noise Impact Analysis

The noise calculations for both the Bielice and Nowe Chrapowo wind farms indicated, that
operations of the both wind farms at the same time will not generate an excessive noise impact. A
total noise level for cumulative noise impact of both wind farms will be lower than the permissible
value given by the Executive Order of the Minister of Environment of June 14, 2007 on permissible
noise levels in the environment (Dz. U. of 2014, pos. No. 112).
Supplementary report 12 of 15

PL1260

SHADOW FLICKER EFFECT

The rotating blades of the turbine may cause the shadow flicker effect. Such impact impacts have
not been mentioned in the EIA reports. In order to assess potential for negative impact of this
effect Ramboll Environ commissioned a subcontractor who undertaken a detailed assessment.

Polish law does not regulate in any way the issues related to the reduction of shadow flicker effect.
Therefore, any recommendations or restrictions associated with it cannot be applied to the investor.
The applied guidelines are based on a document Hinweise zur Ermittlung Und Beurteilung der
optischen Immissionen von Windenergieanlagen (WEA-Schattenwurf-Hinweise), which is a basis
for shadow flicker analysis in Germany. According to that document, the ratio of the shading
duration should not exceed 30 hours per calendar year and should be a maximum of 30 minutes
per day. Although these values are not regulated by law, they are also used in many other European
countries (e.g. Great Britain, France, and the Netherlands).

The calculations were undertaken for all of the subprojects and additionally for Bielice and Nowe
Chrapowo wind farms, where a cumulative effect can be expected. The results show that there are
no exceedances of shading levels, which are treated as safe for the real conditions (taking into
account data from long-term observations derived from meteorological stations). In none of the
points designated for measurements, the meteorological probable length of shading exceeds 30
hours per year and 30 minutes per day. While lack of clouds and barriers between the receptor and
wind turbine was assumed, the results showed only the theoretical and maximal impact.

Moreover, based on the calculations for the cumulative impact of two neighbouring wind farms, it
can be concluded that the shading levels will not be exceeded neither. In fact it is expected that
the real influence would be significantly lower than the outputs of the calculations.

IMPACT ON THE NATURA 2000 AREAS

The Natura 2000 European network of nature protection areas has been established in order to
prevent habitats and species which are considered to be valuable and threatened in the scale of
the continent. It is made up of Special Areas of Conservation (SACs) and Special Protection Areas
(SPAs) designated respectively under the Habitats and Birds Directives.

The Natura 2000 areas the closest to the Project are:
« SPAs:
e Dolina Dolnej Odry (PLB320003), situated over 3 km to the west of the westernmost
subproject Widuchowa;
e ~Jezioro Miedwie i Okolice (PLB320005) situated over 5 km to the north of the northernmost
subproject Banie;
e Jeziora Weltynskie (PLB320004) situated over 5-7 km to the northwest of the subproject

Banie;
« SACs:
e Las Baniewicki (PLH320064) situated approximately 300 m to the west of the Banie 2
subproject;
e  Dolina Tywy - (PLH320050) situated approximately 600-700 m to the west of Banie 2
subproject;

e  Dziczy Las (PLH320060) situated approximately 600 m to the east of Banie 1 and Banie 2
subprojects and 500 m to the west of the Kozielice 2 subproject;

e Pojezierze MySliborskie (PLH320060) situated approximately 1.3 km to the south of the
Kozielice 1 and Kozielice 2 subprojects.
Supplementary report 13 of 15

PL1260

While the Project impact on birds was assessed in a detailed way and based on the results of the
monitoring programs, the impact on nature habitats in the vicinity of the Banie and Kozielice
subprojects needs further comments. These are based on the recommended by the European
Commission methodological guidance on the provisions of Article 6(3) and (4) of the Habitats
Directive 92/43/EEC “Assessment of plans and projects significantly affecting Natura 2000 sites”.

Brief description of the project or plan
The description of the Project is provided in section 1 above.

Brief description of the Natura 2000 sites

The SACs of concern can be characterized as following:

e Las Baniewicki (PLH320064) - 3 types of habitats belonging to the Annex I of the Habitats
Directive No. 92/43/EEC (Annex I: ‘Types of natural habitats important from the community
point of view for which designation of special protection areas is required’) have been identified
within that area (codes 3150, 99160 and 91E0);

« Dolina Tywy - (PLH320050) - 16 types of habitats belonging to the Annex I of the Habitats
Directive (codes 3140, 3150, 3260, 6120, 6210, 6410, 6430, 7140, 7210, 9110, 9130, 9160,
9170, 9190, 91E0 and 91F0) as well as 2 species listed under Art. 4 of Directive 2009/147/WE
(Birds directive) and belonging to the Annex II of the Habitats Directive (Annex II: ‘Types of
fauna and flora species natural habitats important from the community point of view for which
designation of special protection areas is required’) have been identified within that area (fish
Cobitis taenia and Rhodeus sericeus amarus);

e Dziczy Las (PLH320060) - 9 types of habitats belonging to the Annex I of Habitats Directive
(codes 3150, 6150, 7140, 9110, 9130, 9160, 91D0, and 91F0) as well as 5 species listed under
Art. 4 of Directive 2009/147/WE and belonging to the Annex II of Habitats have been identified
within that area (two beetles: Cerambyx cerdo and Osmoderma eremita, and 3 birds:
Chlidonias niger, Circus pygarus, Grus grus);

e Pojezierze Mysliborskie (PLH320060) - 15 types of habitats belonging to the Annex I of the
Habitats Directive (codes 3140, 3150, 3160, 6120, 6210, 6410, 6150, 7140, 7210, 7230, 9130,
9130, 9160, 91D0, 91E0 and 91F0) as well as 5 species listed under Art. 4 of Directive
2009/147/WE and belonging to the Annex II of Habitats Directive have been identified within
that area (amphibian: Bombina bombina, fish: Cobitis taenia, Cottus gobio, perennial: Liparis
loeselli and shellfish Unio crassus).

As one can see from the above, the major subject of protection at the nearby Natura 2000 areas
are nature habitats, inclusive these of standing waters (31xx codes), running water (32xx codes),
grasslands (61xx, 62xx codes), tall-herb humid meadows (64xx codes), Sphagnum acid bogs (71xx
codes), Calcareous fens (72xx codes), Forests of Temperate Europe (91xx codes). These habitats
appear to be the most sensitive to changes in groundwater conditions (level, quality) and in less
extent also air pollution.

Assessment

Wind farms can generate impacts during construction, operation and decommissioning. The most
common impacts generated during construction are noise emission, excavation and ground works,
secondary dust and products of fuels incinerations emissions. In some extent also soil
contamination with fuels, oils or solvents may occur, however, a risk for such contamination is
limited if reputable companies are involved. The ground works are related to excavation of soil for
foundations and for construction of access roads, assembly yards and underground cabling.

During the wind farm operations the most common impacts include noise emission, impact on birds
and bats and impact on humans, such as shadow flicker effect or threat of an ice or blade throw.
Supplementary report 14 of 15

PL1260

The nearest Natura 2000 areas are at least 300 m (in case of the Banie subproject which belongs
to Phase III of the Project) or 500 m (in case of the Kozielice 2 subproject belonging to the Phase
II of the Project) distant from the nearest WTGs. Construction of WTGs themselves and their
associated infrastructure of roads, assembly yards and underground cabling will not affect directly
any valuable habitat of the Natura 2000 areas. Such, however, could potentially affect the habitats
indirectly, e.g. by disturbance of the groundwater condition in the area and in consequence drying
of the sensitive habitats. Significant impact in case of the subject wind farm is not expected to
occur as the ground works, even assuming intensive dewatering of the excavations, last too short
to generate groundwater depression in a range of a few hundred meters, i.e. reaching the valuable
habitats of the Natura 2000 area. This potential indirect effect disappears after completion of the
ground works, hence is the short-term one and reversible.

Another indirect impact may be related to contamination of groundwater during the construction
works. Given the construction works are executed by reputable companies which adopt strict
environmental and health and safety rules, such risk is assessed low.

No other direct or indirect impacts of the construction phase works are expected to occur.

The wind farm construction and operation is not expected to alter any changes of the nearby Natura
2000 areas. In particular no reduction of habitat area will occur, the key species of the area will
not be disturbed, no habitat or species fragmentation will take place and the species density will
not be reduced. Moreover, the wind farm will not generate any climate change or adverse
environmental impacts that might affect the conservation value of the area.

SUMMARY OF ENVIRONMENTAL IMPACTS

The table below presents summary of expected environmental impacts of the wind farms during
construction, operation and decommissioning.

[Environmental Mechanism Duration Reversibility
impact Direct [Indirect |Second- |Short- |Medium- |Long- [Reversible _[Irreversible
lary term term _|term

[CONSTRUCTION PHASE
|Change of the upper

lsoil layer x x x
(excavations)

[Topsoil removal x x x
Impact on flora x x

[Impact on fauna x x x x

Jair emission (primary

x x x
land secondary)
INoise emission x x x
Solid waste (mainly

x x x
lexcavated soil)
[OPERATIONAL PHASE
JAvoidance of
lemission from

x x x

conventional energy
lsources
INoise emission x x x
Solid waste x x x

Supplementary report

PL1260

15 of 15

Environmental Mechanism Duration Reversibility

impact Direct [indirect |Second- |Short- |Medium- |Long- Reversible _[Irreversible
lary term term __|term

[Impact on birds and

bats x x x x

Landscape impact x x x

IDECOMISISONING PHASE

lair emission x x x

Noise emisison x x x

Solid waste x x x

Supplementary report

APPENDIX 1
ANALYSIS OF NOISE EMISSION

PL1260
UI. Spychalskiego 13/112; 45-716 OPOLE

ProSilence Krzysztof Kreciproch
prosilence@prosilence.pl

tel. 0 (77) 5501143, 606-375-287

e

Silenc

Copy No.

Analysis of Noise Emission

Construction of the Bielice wind farm in the area of
Zachodniopomorskie Voivodeship

Author:
Krzysztof Kreciproch

ProSilence
UL. Spychalskiego 13/112
45-716 OPOLE

THIS REPORT IS PROTECTED BY COPYRIGHTS AND CANNOT BE PUBLISHED OR CITED WITHOUR
PERMISSION OF THE CLIENT OR THE AUTHOR
Above reservation does not apply to disclosure information on the environment as referred to in the Art. 9 of the act of

October 3, 2008 on environmental information disclosure and environment protection, public participation in
environment protection and on environmental impact assessments (JoL of 2013, Pos. 1235)

OPOLE, September 2015

ns and

3

3
<

THE ANALYIS OF THE NOISE EMISSION OF BIELICE AND NOWE CHRAPOWO WIND FARM, LOCATED IN
THE COMMUNE OF BIELICE, THE ZACHODNIOPOMORSKIE VOIVODESHIP

The analysis of the noise emission of Bielice and Nowe Chrapowo wind farms,
located in the commune of Bielice, the Zachodniopomorskie Voivodeship

Made in accordance with Article 66 of the act of 3 October 2008 on access to information on
environment and its protection, public participation in environment protection and assessments of
impact on environment [i.e. Journal of Laws of 2013, item 1235], in particular including data:

Noise

Legal background of the noise protection
The legal principles related to protection against noise are provided by the Act on
Environment Protection of April 27, 2001 (JoL No. 62, Item 627 with further amendments).

The Act specifies the following indicators that should be used for assessment of the noise
impact:

© Laego — equivalent noise level A for daytime, understood as a period between 6 a.m.
and 10 p.m

© —Laegn — equivalent noise level A for nighttime, understood as a period between 10 p.m
and 6 a.m.

In article 113 the Act specifies, that the permissible noise levels in the environment apply to
territories designated for:

e residential developments;

e hospitals and social care facilities;

e buildings designated for permanent or periodical stay of children and teenagers,
e health resorts,

e recreation and relaxation;

¢ residential and service use.

According to the article 114, designation of the specific areas is classified based on the local
zoning plan, except:

e if actual local zoning has different character (e.g. school within a residential area),
classification of the area is conducted based on its dominant function;

e if specific area is not acoustically protected in general, (e.g. industrial areas) where
certain building subject to acoustic protection are locates, the noise protection is
conducted by application of technical measures which assure relevant acoustic
climate inside such buildings.

1/4
THE ANALYIS OF THE NOISE EMISSION OF BIELICE AND NOWE CHRAPOWO WIND FARM, LOCATED IN
THE COMMUNE OF BIELICE, THE ZACHODNIOPOMORSKIE VOIVODESHIP

In case of a local zoning plan for certain areas, classification is done by local administration
based on the actual area use.

Permissible noise levels in the environment

The permissible emission levels in the environment are defined by executive order of the
Minister of Environment of June 14, 2007 on permissible noise levels in the environment (i.e.
Dz. U. z 2014 r. nr 112). The executive order distinguishes permissible noise level in the
environment depending on type of noise emission source. Linear sources (such as roads and
railway lines), aerial stationary sources (such as industrial facilities and groups of noise
emitters), overhead power lines and high acoustic power sources (such as aircrafts) are
treated separately.

Due to the character of the development (construction of a group of wind farms which should
be classified as stationary aerial sources), the permissible noise levels in the environment for
“other objects and groups of noise emission sources” apply. All permissible noise levels are
presented in the table 1.1.1.

Table 1.1.1. Permissible noise levels in the environment for groups of emission
sources, excluding noise generated by overhead Power lines and
takes off, landings and flights of aircrafts.

Permissible noise level expressed as equivalent noise
level A in dB

Other objects or groups of

Roads and railway lines ie
emission sources

Lp. | Land designation Laego Laegn

Laego Lica reference reference
reference reference time period] time period
time period|time period}equal to 8]equal to 1

equal 16 | equal 8 | the most | the most
hours hours unfavorable | unfavorable
hours hour of night

Areas A health resorts
1 , “6 50 45 45 40
Hospitals out of the cities

Single family housing areas

Terrains of permanent Or periodical sty
2 of children or teenagers. 61 56 50 40

Social care facilities
Hospitals in the cities

Multi apartment blocks.

Faming estates

Recreational and relaxation areas.
Mixed housing and service areas

Downtown areas in the cities of more
than 100 thousand inhabitants

2/4

THE ANALYIS OF THE NOISE EMISSION OF BIELICE AND NOWE CHRAPOWO WIND FARM, LOCATED IN
THE COMMUNE OF BIELICE, THE ZACHODNIOPOMORSKIE VOIVODESHIP

It should be stressed that the executive order of the Minister of Environment distinguishes
special protection zones, which include among others buildings for long stay of children and
teenagers, such as kindergartens, schools, hostels and hospitals and health care facilities. If
such facilities do not operate during nights, the noise protection rules do not apply within that
period of the day. In case of the subject Project, no objects or this type are situated in the
area of potential impact and none are forecasted based on the issued permits and
administrative decisions.

The Project area is covered by the local zoning plans, which indicate certain locations of the
WTGs and define zoning conditions for the surrounding areas. According to the local zoning
plans the lands surrounding locations of the WTGs are designated for agricultural use thus
are not subject to legal protection against noise. All villages located in the vicinity of the wind
farms that constitute the Project have rural character and housing developments there is
classified for acoustic protection as farming estates or residential-servicing development. The
permissible noise levels for such development are:

© —Laego - reference time period equal 8 hours during the daytime — 55dB(A)
© —Laeqn— reference time period equal 1 hour during the nighttime — 45dB(A)

Due to the specific working conditions of WTGs which are taken into account within the
acoustic analysis, i.e. continuous work under nominal wind conditions, the assessment of the
acoustic impact is referred to the permissible noise level during night. This permissible level
is lower than that for the daytime, thus requirements to the work of WTG are more restrictive.
If the wind farms, keeping the noise level standards at night means that these for daytime will
be met as well.

Prognosis of the Project acoustic impact on the environment

The planned wind farms hold environmental decision issued after accomplishing the
environmental impact assessment procedure. A part of the environmental impact
assessment procedure, the environmental assessment report, which includes detailed

analysis of the impact of the Project in terms of noise emissions, has been prepared.

Issue of the environmental decision indicates lack of the excessive impacts generated on the
acoustic climate.

Noise emission from other wind farms in the area

Essentially, no other wind farms are planed in the area of the wind farms which are a subject
of this noise study. The only exceptions are two wind turbines, i.e. Nowe Chrapowo wind
farm, which are already operating ("Zespot Elektrowni Wiatrowych Nowe Chrapowo").

The Nowe Chrapowo wind farm is located between the village of Nowe Chrapowo and
tozice, which is approximately 340 m from the planned WTG's No. 9 (EWB9) and No. 11
(EWB11) belonging to the Bielice subproject. The wind farm comprises 2 WTG's of a
capacity of 2.5 MW each (probably GE 2.5 MW).

In order to investigate the potential interaction of wind turbines, the Nowe Chrapowo wind
farm (as the only wind farm project located in close vicinity) and Bielice subproject were

3/4
THE ANALYIS OF THE NOISE EMISSION OF BIELICE AND NOWE CHRAPOWO WIND FARM, LOCATED IN
THE COMMUNE OF BIELICE, THE ZACHODNIOPOMORSKIE VOIVODESHIP

taken into account for the calculations of the noise distribution in the environment. The
calculations were also conducted in the calculations points, which were located in the
nearest buildings/residential areas in the neighboring villages.

It should be noted that the calculations were made for the most unfavorable conditions from
the acoustic point of view, i.e. assuming that all wind turbines are operating at their full
capacity during the whole period of reference.

The calculations were done using a model of noise propagation, in line with ISO 9613-2:
2002 standard: Acoustics — Attenuation of sound during propagation in the open area.
General method of calculation. The value of G = 0.5 was assumed in the calculations.

The calculation results are shown in the table below.

Table 1.1.2. The results of calculations of the cumulative noise emitted by the
wind farms Bielice and Nowe Chrapowo
Location Daytime Nighttime
(village)
Permissible The predicted Exceedances of | Permissible The predicted Exceedances
noise level level of the permissible | noise level level of of the
cumulative noise levels cumulative permissible
noise levels
Nowe 55dB(A) 44,9dB(A) Lack 45dB(A) 44,9dB(A) Lack
Chrapowo
Czarnowo_ | 55dB(A) 34,7dB(A) Lack 45dB(A) 34,7dB(A) Lack
Rokity 55dB(A) 28,5dB(A) Lack 45dB(A) 28,5dB(A) Lack
tozice 55dB(A) 34,6dB(A) Lack 45dB(A) 34,6dB(A) Lack

Detailed data input and calculation results along with noise distribution maps are attached to
this document.

Conclusions of the noise impact analysis

The calculations conducted for all the wind farms located in the area of Nowe Chrapowo
village, i.e. Nowe Chrapowo wind farm (already existing) and Bielice subproject showed that
the operations of both wind farms at the same time will not cause a nuisance to the
environment in terms of noise emissions. The total noise level, which is the result of
cumulative acoustic impacts, generated from both wind farms, will be lower that the
permissible noise levels, determined by the Regulation of Minister of Environment of June
14, 2007 on permissible noise levels in the environment (i.e. Dz. U. z 2014 r. nr 112).

a4

Project: LUcensed user:

WF Banie Kozielice ProSilence Krzysztof Kreciproch
UL. Spychalskiego 13/112
PL-45 716 Opole
+48 77 550 11 43
Krzysztof Kréciproch / prosilence@prosilence.p|

2015-09-27 20:17/3.0.629

DECIBEL - Main Result

Calculation: Noise Emmision of Banie - Kozielice Wind Farm [night]
Noise calculation model:

1SO 9613-2 Poland

Wind speed:

10,0 m/s

Ground attenuation:

General, fixed, Ground factor: 0,5

Meteorological coefficient, CO:

0,0 4B
Type of demand in calculation:

1: WTG noise is compared to demand (DK, DE, SE, NL etc.)
Noise values in calculation:

All noise values are mean values (Lwa) (Normal)

Pure tones:

Pure and Impulse tone penalty are added to WTG source noise
Height above ground level, when no value in NSA object:
4,0 m Allow override of model height with height from NSA object

0,0 dB(A)

All coordinates are in
Polish GK 1992/19-ETRS89

Scale 1:125 000
A New WTG > Existing WTG
® Noise sensitive area

WTGs
WTG type Noise data
Y(east) X Z Row Valid Manufact. Type-generator Power, Rotor Hub Creator Name Wind LwA,ref Pure
(north) data/Description rated | diameter height spee tones
(m (kw) [m)_——{m) (m/s]_ [48(A)]

1 216 286 599 032 31,6 BIE EWBO1 Yes VESTAS V100-2.0-2000 2000 100,0 25,0 USER Level 0 - Mode 0 105,5dB(A)- 07-2013 10,0 1055 Noh
2 216 649 599007 31,4 BIE EWBO2 Yes VESTAS V100-2.0-2000 2000 100,0 25,0 USER Level 0 - Mode 0 105,5dB(A)- 07-2013 10,0 1055 Noh
3 216 331 598729 30,0 BIE EWBO3 Yes VESTAS V100-2.0-2000 2000 100,0 25,0 USER Level 0 - Mode 0 105,5dB(A)- 07-2013 10,0 1055 Noh
4 216 112 598 457 37,0 BIE EWBO4 Yes VESTAS V100-2.0-2000 2000 100,0 25,0 USER Level 0 - Mode 0 105,5dB(A)- 07-2013 10,0 1055 Noh
5 217928 595676 45,0 BIE EWBOS Yes VESTAS V100-2.0-2000 2000 100,0 25,0 USER Level 0 - Mode 0 105,5dB(A)- 07-2013 10,0 1055 Noh
6 218.012 595358 45,0 BIE EWBO6 Yes VESTAS V100-2.0-2000 2000 100,0 25,0 USER Level 0 - Mode 0 105,5dB(A)- 07-2013 10,0 1055 Noh
7 218008 595014 48,8 BIE EWBO7 Yes VESTAS V100-2.0-2000 2000 100,0 25,0 USER Level 0 - Mode 0 105,5dB(A)- 07-2013 10,0 1055 Noh
8 217698 594810 50,0 BIE EWBO8 Yes VESTAS V100-2.0-2000 2000 100,0 25,0 USER Level 0 - Mode 0 105,5dB(A)- 07-2013 10,0 1055 Noh
9 218 300 594824 45,0 BIE EWBO9 Yes VESTAS V100-2.0-2000 2000 100,0 25,0 USER Level 0 - Mode 0 105,5dB(A)- 07-2013 10,0 1055 Noh
10 218 033 594589 47,5 BIE EWB10 Yes VESTAS V100-2.0-2000 2000 100,0 25,0 USER Level 0 - Mode 0 105,5dB(A)- 07-2013 10,0 1055 Noh
11 218 286 594428 50,0 BIE EWB11 Yes VESTAS V100-2.0-2000 2000 100,0  125,0 USER Level 0 - Mode 0 105,5dB(A)- 07-2013 10,0 1055 Noh
12 218 584 594 643 45,0 NCI Yes GEWIND ENERGY GE 2.5-100-2500 2500 100,0  150,0 USER Noise 0 10,0 1050 Noh
13 218 568 594 235 46,8 NC2 Yes GEWIND ENERGY GE 2.5-100-2 500 2500 100,0  150,0 USER Noise 0 10,0 105,0 Noh

h) Generic octave distribution used

Calculation Results

Sound Level

Noise sensitive area Demands Sound Level Demands fulfilled ?
No. Name Y (east) X (north) Z  Imission height Noise From WTGs Distance to noise demand Noise
[m] [m] [dB(A)] [dB(A)] [m]
A Nowe Chrapowo 218715 595 222 45,0 40 45,0 44,9 9 Yes
B Czarnowo 216 318 594149 49,5 4,0 45,0 34,7 1123 Yes
C Rokity 220924 593060 47,1 4,0 45,0 28,5 2.269 Yes
D £ozice 218 396 592781 50,8 4,0 45,0 346 1085 Yes

Distances (m)

WIG A B C OD
1 3969 4880 7521 6593
2 3745 4867 7279 6462
3 3701 4577 7258 6292
4 3641 4310 7199 6114
5 659 2218 3967 2930
6 618 2080 3706 2604
7 703 1898 3508 2265
8 1073 1530 3667 2144
9 574 2093 3159 2043
10 930 1770 3268 1842
11 902 1987 2969 1649
12 593 2318 2823 1870
13 997 2249 2631 1463

windPRO 3.0.629 by EMD International A/S, Tel. +45 96 35 44 44, wwww.emd.dk, windpro@emd.ck 2015-09-28 0735/1 WiNdPRO @
; Project:
Noise [dB(A)] WF Banie Kozielice

| DECIBEL -
Map 10,0 m/s

Calculation:
Noise Emmision of Banie - Kozielice Wind Farm [night]

Licensed user

0 500 1000 1500 2000m Or ouehseeea aa prot
Map: rejon Chrapowo , Print scale 1:50 000, Map center Polish GK 1992/19-ETRS89 East: 217 550 North: 596 633 Plat rie Opole

> Existing WTG @ Noise sensitive area
Noise calculation model: ISO 9613-2 Poland. Wind speed: 10,0 m/s
Height above sea level from active line object

+48 77 550 11 43
Krzysztof Kr€ciproch / prosilence@prosilence.pl
Glatt

2015-09-27 20:17/3.0.629

‘windPRO 3.0.629 by EMD International A/S, Tel. +45 96 35 44 44, www.emd.dk, windpro@emd.dk 2015-09-28 0745/1 WindPRO @
Project: LUcensed user:

WF Banie Kozielice ProSilence Krzysztof Kreciproch
UL. Spychalskiego 13/112
PL-45 716 Opole
+48 77 550 11 43
Krzysztof Kréciproch / prosilence@prosilence.p|

2015-09-27 20:09/3.0.629

DECIBEL - Main Result

Calculation: Noise Emmision of Banie - Kozielice Wind Farm [day]
Noise calculation model:

1SO 9613-2 Poland

Wind speed:

10,0 m/s

Ground attenuation:

General, fixed, Ground factor: 0,5

Meteorological coefficient, CO:

0,0 4B
Type of demand in calculation:

1: WTG noise is compared to demand (DK, DE, SE, NL etc.)
Noise values in calculation:

All noise values are mean values (Lwa) (Normal)

Pure tones:

Pure and Impulse tone penalty are added to WTG source noise
Height above ground level, when no value in NSA object:
4,0 m Allow override of model height with height from NSA object

0,0 dB(A)

SHY
Scale 1:125 000

All coordinates are in

Polish GK 1992/19-ETRS89 A New WTG > Existing WTG
® Noise sensitive area
WTGs
WTG type Noise data
Y (east) x Z Row Valid. Manufact. ‘Type-generator Power, Rotor Hub Creator Name Wind LwA,ref Pure
(north) data/Description rated diameter height spec tones
(m (kw) [m)_——{m) {m/s} [48(A)]
1 216 286 599032 31,6 BIE EWBO1 Yes VESTAS V100-2.0-2000 2000 100,0 25,0 USER Level 0 - Mode 0 105,5dB(A)- 07-2013 10,0 1055 Noh
2 216 649 599007 31,4 BIE EWBO2 Yes VESTAS V100-2.0-2000 2000 100,0 25,0 USER Level 0 - Mode 0 105,5dB(A)- 07-2013 10,0 1055 Noh
3 216 331 598729 30,0 BIE EWBO3 Yes VESTAS V100-2.0-2000 2000 100,0 25,0 USER Level 0 - Mode 0 105,5dB(A)- 07-2013 10,0 1055 Noh
4 216 112 598457 37,0 BIE EWB04 Yes VESTAS V100-2.0-2000 2000 100,0 25,0 USER Level 0 - Mode 0 105,5dB(A)- 07-2013 10,0 1055 Noh
5 217928 595676 45,0 BIE EWBOS Yes VESTAS V100-2.0-2000 2000 100,0 25,0 USER Level 0 - Mode 0 105,5dB(A)- 07-2013 10,0 1055 Noh
6 218012 595358 45,0 BIE EWBO6 Yes VESTAS V100-2.0-2000 2000 100,0 25,0 USER Level 0 - Mode 0 105,5dB(A)- 07-2013 10,0 1055 Noh
7 218.008 595014 48,8 BIE EWBO7 Yes VESTAS V100-2.0-2000 2000 100,0 25,0 USER Level 0 - Mode 0 105,5dB(A)- 07-2013 10,0 1055 Noh
8 217698 594810 50,0 BIE EWBO8 Yes VESTAS V100-2.0-2000 2000 100,0 25,0 USER Level 0 - Mode 0 105,5dB(A)- 07-2013 10,0 1055 Noh
9 218 300 594824 45,0 BIE EWB09 Yes VESTAS V100-2.0-2000 2000 100,0 25,0 USER Level 0 - Mode 0 105,5dB(A)- 07-2013 10,0 1055 Noh
10 218 033 594589 47,5 BIE EWB10 Yes VESTAS V100-2.0-2000 2000 100,0 25,0 USER Level 0 - Mode 0 105,5dB(A)- 07-2013 10,0 1055 Noh
11 218 286 594.428 50,0 BIE EWB11 Yes VESTAS V100-2.0-2000 2000 100,0  125,0 USER Level 0 - Mode 0 105,5dB(A)- 07-2013 10,0 1055 Noh
12 218 584 594 643 45,0 NCI Yes GE WIND ENERGY GE 2.5-100-2 500 2500 100,0  150,0 USER Noise 0 10,0 1050 Noh
13 218 568 594 235 46,8 NC2 Yes GEWIND ENERGY GE 2'5-100-2 500 2500 10,0 150,0 USER Noise 0 10,0 105,0 Noh
h) Generic octave distribution used
Calculation Results
Sound Level
Noise sensitive area Demands Sound Level Demands fulfilled ?
No. Name Y (east) X (north) Z Imission height Noise From WTGs Noise
[m] [m] [dB(A)] [dB(A)]
A Nowe Chrapowo 218715 595 222 45,0 40 550 44,9 Yes
B Czarnowo 216 318 594149 49,5 4,0 550 34,7 Yes
C Rokity 220924 593060 47,1 4,0 550 28,5 Yes
D £ozice 218 396 592781 50,8 4,0 550 34,6 Yes

Distances (m)

WIG A B C OD
1 3969 4880 7521 6593
2 3745 4867 7279 6462
3 3701 4577 7258 6292
4 3641 4310 7199 6114
5 659 2218 3967 2930
6 618 2080 3706 2604
7 703 1898 3508 2265
8 1073 1530 3667 2144
9 574 2093 3159 2043
10 930 1770 3268 1842
11 902 1987 2969 1649
12 593 2318 2823 1870
13 997 2249 2631 1463

windPRO 3.0.629 by EMD International A/S, Tel. +45 96 35 44 44, wwww.emd.dk, windpro@emd.ck 2015-09-28 0735/1 WiNdPRO @
; Project:
Noise [dB(A)] WF Banie Kozielice

| DECIBEL -
Map 10,0 m/s

Calculation:
Noise Emmision of Banie - Kozielice Wind Farm [day]

Licensed user

0 500 1000 1500 2000m Or ouehseeea aa prot
Map: rejon Chrapowo , Print scale 1:50 000, Map center Polish GK 1992/19-ETRS89 East: 217 550 North: 596 633 Plat rie Opole

> Existing WTG @ Noise sensitive area
Noise calculation model: ISO 9613-2 Poland. Wind speed: 10,0 m/s
Height above sea level from active line object

+48 77 550 11 43
Krzysztof Kr€ciproch / prosilence@prosilence.pl
Glatt

2015-09-27 20:09/3.0.629

‘windPRO 3.0.629 by EMD International A/S, Tel. +45 96 35 44 44, www.emd.dk, windpro@emd.dk 2015-09-28 0744/1 WindPRO @
Supplementary report

APPENDIX 2
ANALYSIS OF VISUAL IMPACTS

PL1260
UI. Spychalskiego 13/112; 45-716 OPOLE

ProSilence Krzysztof Kreciproch
prosilence@prosilence.pl

tel. 0 (77) 5501143, 606-375-287

®)

NCE

Sile

Copy No.

Analysis of the shadow flicker effect

Construction of a wind farms Banie and Kozielice
Zachodniopomorskie Voivodeship

Author:
Krzysztof Kreciproch

ProSilence
UL. Spychalskiego 13/112
45-716 OPOLE

THIS REPORT IS PROTECTED BY COPYRIGHTS AND CANNOT BE PUBLISHED OR CITED WITHOUR
PERMISSION OF THE CLIENT OR THE AUTHOR
Above reservation does not apply to disclosure information on the environment as referred to in the Art. 9 of the act of

October 3, 2008 on environmental information disclosure and environment protection, public participation in
environment protection and on environmental impact assessments (JoL of 2013, Pos. 1235)

OPOLE, September 2015

ions and

Es
g
A
5

3
<

THE ANALYIS OF THE SHADOW FLICKER EFFECT OF THE PLANNED WIND FARM IN THE REGION OF
BANIE AND KOZIELICE IN THE COMMUNE OF BANIE AND KOZIELICE, THE ZACHODNIOPOMORSKIE,
VOIVODESHIP

The analysis of the impact of light phenomena of the undertaking relying on
the construction of the wind farm in the region of Banie and Kozielice, the
communes of Banie and Kozielice, the Zachodniopomorskie Voivodeship

Made in accordance with Article 66 of the act of 3 October 2008 on access to information on
environment and its protection, public participation in environment protection and assessments of
impact on environment [i.e. Journal of Laws of 2013, item 1235], in particular including data:

Shadow flicker
Legal background of the shadow flicker

National legislation and EU legislation do not contain any standards or guidelines,
concerning the analysis of the impact of wind farms as far as the shadow flicker effect is
concerned. There is no legal basis governing both acceptable values and methodology as a
basis for this type of analyses. In this case it seems justifiable to use the experience of other
European countries where the issue of shadow flicker has been recognized and found its
reflection either in specific methodology of forecasting this effect or in the guidelines on
acceptable values. For the purpose of this documentation the German experience has been
used. It is the country which has many years of experience in the field of wind energy,
including practical experience connected with operation of many wind farms. Furthermore,
Germany's geographical position makes the general meteorological conditions similar to
those occurring in Poland.

In accordance with the document called “Hinweise zur Ermittlung Und Beurteilung der
optischen Immissionen von Windenergieanlagen (WEA-Schattenwurf-Hinweise)”, which is
the basis for analyzing the shadow flicker in Germany, the indicator of the duration of
shading should not exceed 30 hours per calendar year. The indicator of the duration of
shading during the day should be maximum 30 minutes. The same values are used in many
other European countries, although they are not regulated by law (e.g. Great Britain, France,
and Holland).

Prognosis of the Project shadow flicker impact on the environment

The shadow flicker effect relies on a cyclical shading of the sunlight by the moving turbine
blades. The sun rays falling on the turbine are shaded, which causes that a dynamic shadow
appears. The intensity of the effect, and in the process its perception by people, depends on
several factors:

e the height of and diameter of the rotor

« distances of the observer from the wind farm - the further the residential areas are
from the investment, the smaller is the effect of shadow flicker. It is assumed that the
shadow flicker is not perceptible from a distance equal to 10 times the diameter of the
rotor (in average from 400 - 800 meters),

e the season of the year,

« cloudiness - the greater the extent of cloudiness, the smaller the intensity of shadow
flicker

* presence of trees between the wind turbine and the observer - trees and buildings
existing between the WTG and the observation point significantly reduce the shadow
flicker effect

e window exposition in buildings, which are in the shadow flicker zone

1/7
THE ANALYIS OF THE SHADOW FLICKER EFFECT OF THE PLANNED WIND FARM IN THE REGION OF
BANIE AND KOZIELICE IN THE COMMUNE OF BANIE AND KOZIELICE, THE ZACHODNIOPOMORSKIE
VOIVODESHIP

e light in the room - if a given room has an additional artificial lighting or light comes
through a window, which is not in the zone of shadow flicker, the intensity of this
effect may be significantly limited.

. The shadow flicker effect has been presented in Drawing 1.1.1.

emisja swiatia
slonecznego,
przesianianie swiaila slonecznega
an przez lopaty furbiny

cykiicene zacienienie
terenaw zabudawanych

ee

Drawing. 1.1.1. The shadow flicker effect

The area that is subject to the impact of the shading effect is variable during the year. This is
due to the different height of the sun above the horizon during the whole year. The
maximum range of the impact is therefore during the fall and spring. Potential shading
area of a big wind power plant (> 2 MW) is shown in DRAWING 1.1.2.

~ 1200 4/5
PN
“ 4400-4"

rani szkoanwege oataly
‘anki poate

i ca 400 sikwiowrna [Sy :
ys Soo _| Recanian | TS, fT Sa.
‘malananyeh f
f- N rik aw
600 — . wysokosc konstrukcit 140m
700 “ow |wysokosc obsorwacn 21 nptl
800-40 x
“900 Nt

Rys. 1.1.2. Potential shading area of a big wind power plant

2/7
THE ANALYIS OF THE SHADOW FLICKER EFFECT OF THE PLANNED WIND FARM IN THE REGION OF
BANIE AND KOZIELICE IN THE COMMUNE OF BANIE AND KOZIELICE, THE ZACHODNIOPOMORSKIE
VOIVODESHIP

The remaining the shadow flicker effect directly affects the ability to concentrate and ability to
perform works. Under the most unfavorable conditions, this phenomenon can lead to
irritability

Shadow flicker effect from WTG's

In order to determine the scope and intensity of the impact of the designed wind power plant
Banie — Kozielice in relation to the shadow flicker effect, the German guidelines have been
used, which are defined in the document “Hinweise zur Ermittlung Und Beurteilung der
optischen Immissionen von Windenergieanlagen (WEA-Schattenwurf-Hinweise)”.

The methodology of works connected with building a calculation model comprised the
following assumptions:

minimum height of the sun above the horizon: 3 °,
the shadow flicker effect will occur when the rotor will shade at least 20% of the
falling light,

e calculations of the impact of the shadow flicker effect were made at a height of
1.5 m above ground level,

e calculations of the impact of the shadow flicker effect were made for each day
of the year separately, assume that each year has 365 days,

e calculation step was defined every 1 minute.

One of the most essential elements of the calculation model is to define meteorological
data concerning insolation. In the subject case there have been adopted average values
from many years to central Poland confirmed by the analysis of maps of insolation for the
whole territory of Poland made available by the Institute of Meteorology and Water
Management (the material made available on www.imgw.pl). The tabulated statistical
probability of insolation has been presented in the table below.

Table 1.1.1. Average daily insolation throughout the year

| ll Hl IV Vv Vi VIL | Vill Ix Xx xl xil

1,33 | 2,19 | 3,53 | 5,54 | 7,87 | 7,57 | 7,41 | 7,34 | 4,73 | 3,34 | 1,48 | 1,08

The second element of the calculation model is to define the frequency of the
occurrence of particular winds. This value directly affects both, the work time of the wind
turbines and the location of the rotor blades against the falling sun’s rays. In that subject
case the meteorological data coming from the research for the city of Szczecin conducted for
many years have been used. The distance between the designed wind power plant and the
city of Szczecin is about 40 km, which in case of meteorological phenomena (especially
those coming from many years standing statistical research) is a small distance allowing
successfully to apply the data. The tabulated meteorological data have been presented in the
table below.

Table 1.1.2. The frequency of specific wind directions [h/a]

79 69 65 100 | 58 29 68 207 |150 |61 38 40
117 |102 |97 148 | 85 44 100 |307 |222 |91 56 60

3/7
THE ANALYIS OF THE SHADOW FLICKER EFFECT OF THE PLANNED WIND FARM IN THE REGION OF
BANIE AND KOZIELICE IN THE COMMUNE OF BANIE AND KOZIELICE, THE ZACHODNIOPOMORSKIE
VOIVODESHIP

128 112 | 106 162 |93 48 110 |337 | 244 100 |61 65
117 102 |97 148 | 85 44 100 |307 |222 |91 56 60
95 83 79 120 |69 35 81 250 181 74 45 49
69 61 57 87 51 26 59 182 132 | 54 33 35
53 47 44 67 39 20 45 140 101 41 25 27
33 29 28 42 24 12 28 87 63 26 16 17
15 13 13 19 11 6 13 40 29 12
6 5 5 7 4 2 5 15 11 4
4 4 4 5 3 2 4 11 8 3 2
520 |457 |432 |658 |380 |194 |446 |1369 |991 [406 |248 |266

* total time for wind with speed over 2 m/s has been included ( above the start speed of wind turbines )

wl~n

Réza wiatréw rocena
Stacja meteorologiczna Szczecin - Dabie

Rys. 1.1.1. The wind rose for the meteorological station Szczecin Dabie.

Because of the fact that the starting wind speed for wind turbines with a capacity of 2 MW is
2.5m/s, duration of winds with lower speed was treated as a period of atmospheric silence
occurrence.

The Banie-Kozielice project is intended to be implemented in three stages. However,
calculations for the shadow flicker effect were performed for the target project size, ie.
assuming realization of all components of wind farms.

4/7
THE ANALYIS OF THE SHADOW FLICKER EFFECT OF THE PLANNED WIND FARM IN THE REGION OF
BANIE AND KOZIELICE IN THE COMMUNE OF BANIE AND KOZIELICE, THE ZACHODNIOPOMORSKIE
VOIVODESHIP

The calculations, in accordance with the guidelines of the document Hinweise zur Ermittlung
Und Beurteilung der optischen Immissionen von Windenergieanlagen (WEA-Schattenwurf-
Hinweise) have been conducted each time at the height of 1,5m above ground level.

The calculations of shading have been conducted in 30 calculation points localized by
resident buildings, existing in an area of the potential impact of the designed wind power
plant Banie - Kozielice.. In both cases there have been analyzed theoretical values (the
worst-case scenario) and statistical values based on many years standing meteorological
observation (the real scenario). The results of the calculations have been presented in tables
below.

Table 1.1.3. Shading time for the period of one day

Swochowo 0:09 hiday 0:30 hiday 0:01 hiday
Stare . . |

Chee wo 0:11 h/day 0:30 h/day 0:01 h/day -
ten owo 0:45 h/day 0:30 h/day 0:05 h/day _
Czarnowo 0:22 hiday 0:30 niday 0:02 hiday =
tozice 0:17 hiday 0:30 hiday 0:02 hiday =
Rokity 0:42 hiday 0:30 hiday 0:04 hiday =
Linie 1:11 hiday 0:30 hiday 0:07 hiday =
Sicina 0:15 hiday 0:30 hiday 0:02 hiday =
Nowielin 0:10 hiday 0:30 hiday 0:01 hiday =
Krzemlin 0:00 hiday 0:30 hiday 0:00 hiday =
Praydarlow 0:12 hiday 0:30 hiday 0:01 hiday =
Siemozyn 0:21 hiday 0:30 hiday 0:02 hiday =
Kozielice (cz. 7 ,

zachodznia) 0:52 h/day 0:30 h/day 0:05 h/day —
ae 0:52 hiday 0:30 h/day 0:05 hiday —
Meckie 0:24 h/day 0:30 h/day 0:02 h/day _
ZadeKiino 0:07 hiday 0:30 hiday 0:01 hiday =
Trzebérz 0:45 hiday 0:30 hiday 0:05 hiday =
Tetyh 0:00 hiday 0:30 hiday 0:00 h/day =
Babinek 0:05 h/day 0:30 hiday 0:01 hiday =
Lubanowo (ez. ;

Pan 0:26 h/day 0:30 h/day 0:08 h/day -
weeargtel™ | 1:04 hiday 0:30 h/day 0:06 h/day a
Sosnowo 0:38 hiday 0:30 hiday 0:04 hiday =
Tywica 0:41 hiday 0:30 hiday 0:04 hiday =
Kunowo 0:11 hiday 0:30 hiday 0:01 hiday =
Banie 0:00 h/day 0:30 hiday 0:00 h/day =
Diuzyna 0:00 hiday 0:30 hiday 0:00 hiday =
Piaskowo 0:24 hiday 0:30 hiday 0:03 h/day =
Piaseczno 0:00 h/day 0:30 hiday 0:00 h/day =
Baniewice 1:06 hiday 0:30 hiday 0:07 hiday =
Swobnica 0:34 hiday 0:30 hiday 0:04 hiday =

Table 1.1.4. Shading time for whole year.

5/7

THE ANALYIS OF THE SHADOW FLICKER EFFECT OF THE PLANNED WIND FARM IN THE REGION OF
BANIE AND KOZIELICE IN THE COMMUNE OF BANIE AND KOZIELICE, THE ZACHODNIOPOMORSKIE
VOIVODESHIP

Swochowo 1:00 h/year 30:00 h/year 0:14 h/year =
Ch owo 4:54 h/year 30:00 h/year 1:01 h/year _
Sere wo 85:17 h/year 30:00 h/year 12:48 h/year _
Czarnowo 21:41 h/year 30:00 h/year 5:32 h/year =
tozice 14:29 h/year 30:00 h/year 1:14 hlyear =
Rokity 33:29 h/year 30:00 h/year 2:59 h/year =
Linie 85:16 h/year 30:00 h/year 5:22 h/year =
Sicina 5:01 hiyear 30:00 h/year 0:51 h/year =
Nowielin 3:07 h/year 30:00 h/year 0:35 h/year =
Krzemlin 0:00 h/year 30:00 h/year 0:00 h/year =
Praydariow 3:22 hiyear 30:00 h/year 0:53 h/year =
Siemezyn 21:07 h/year 30:00 h/year 2:09 h/year =
eoeeee 85:57 h/year 30:00 h/year 14:26 h/year _
ae 77:57 hiyear 30:00 h/year 12:38 h/year _
Pyetekio 30:01 h/year 30:00 h/year 2:45 h/year _
Zadeklino 0:43 hiyear 30:00 hiyear 0:05 hiyear =
Treeborz 98:19 hiyear 30:00 h/year 16:28 hlyear =
Tetyh 0:00 h/year 30:00 h/year 0:00 h/year =
Babinek 0:26 hiyear 30:00 h/year 0:03 h/year =
manana tee 21:37 hlyear 30:00 h/year 4:19 hlyear _
ee 85:38 h/year 30:00 h/year 16:51 h/year _
Sosnowo 62:28 h/year 30:00 h/year 4:46 h/year =
Tywica 56:46 h/year 30:00 h/year 6:13 h/year =
Kunowo 2:57 h/year 30:00 h/year 0:35 h/year =
Banie 0:00 h/year 30:00 h/year 0:00 h/year =
Diuzyna 0:00 hiyear 30:00 h/year 0:00 h/year =
Piaskowo 23:04 h/year 30:00 h/year 5:50 h/year =
Piaseczno 0:00 hiyear 30:00 h/year 0:00 h/year =
Baniewice 79:57 h/year 30:00 h/year 5:59 h/year =_
Swobnica 30:28 h/year 30:00 h/year 5:52 h/year =

The results of the calculations: being the direct printout from the calculation program: have
been enclosed to this document in a form of a printout and in an electronic form (a CD).
Shadow flicker from other wind farms in the area

Currently there are no other wind projects in the area of the designed wind farm, except from
those which are the subject of this document. The only exception are two wind turbines
which are part of Nowe Chrapowo project (“Zespdét Elektrowni Wiatrowych Nowe
Chrapowo’”), described in the preceding parts of the document.

To define a cumulative impact of shading effects the calculations have been made taking into
account Nowe Chrapowo i Bielice projects (as only wind project which is situated in potential
area of cumulative impacts). Calculations have been also made in calculation points located
at the external buildings, nearest to the village.

The results of the calculations have been presented in tables below.

6/7
THE ANALYIS OF THE SHADOW FLICKER EFFECT OF THE PLANNED WIND FARM IN THE REGION OF
BANIE AND KOZIELICE IN THE COMMUNE OF BANIE AND KOZIELICE, THE ZACHODNIOPOMORSKIE
VOIVODESHIP

Table 1.1.5. Shading time for the period of one day — cumulative impact

Nowe : - =
Chrapowo 0:45 h/day | 0:30 h/day 0:05 h/day

Czarnowo 0:22 hiday 0:30 h/day 0:02 h/day =

Table 1.1.6. Shading time for the whole year — cumulative impact

Nowe
Chrapowo

85:17 h/year 30:00 h/year 12:48 h/year

Czarnowo 24:37 hiyear _| 30-00 hiyear 6:11 hiyear =

Detailed data and calculation results with calculation results with noise distribution maps
have been enclosed to this document.

Conclusions of the shadow flicker impact analysis

It results from the conducted calculations that shading levels which are treated as safe will
not be exceeded for the real conditions, ie. taking into account data from many years
standing observations from meteorological stations. In none of the calculation points
meteorological probable length of shading time will not exceed 30 hours within the year and
30 minutes within the day.

Calculations for theoretical conditions ( the so-called astronomic length of shading time)
which assumes that clouds will not appear on the sky for the whole year and wind turbines
will work constantly (without stoppage) with maximum speed, shows that designed wind farm
may be a nuisance as far as shadow flicker is concerned. It should be emphasized that this
is the possible, theoretical worst-case scenario, whose occurrence in reality is highly unlikely.
Polish law does not regulate in any way the issues related to the reduction of the shadow
flicker effect. Hence it is impossible to impose on the investor any recommendations or
restrictions related to it.

7/7
Project Licensed user
WF Banie Kozielice ProSilence Krzysztof Kreciproch
UL. Spychalskiego 13/112
PL-45 716 Opole
+48 77 550 11 43

Krzysztof Kr€ciproch / prosilence@prosilence.pl
Galata

2015-09-28 07:16/3.0.629

SHADOW - Main Result
Calculation: Shadow Flicker Effect of Banie - Kozielice Wind Farm
Assumptions for shadow calculations
Maximum distance for influence

Calculate only when more than 20 % of sun is covered by the blade
Please look in WTG table

Minimum sun height over horizon for influence 3°
Day step for calculation 1 days
Time step for calculation 1 minutes

Sunshine probability S (Average daily sunshine hours) []
Jan Feb Mar Apr May Jun Jul Aug Sep Oct Nov Dec
1,33 2,19 3,53 5,54 7,87 7,57 7,41 7,34 4,73 3,34 1,48 1,08

Operational time
N NNE ENE E ESE SSE S SSW WSW W WNW NNW Sum
266 520 457 432 658 380 194 446 1369 991 406 248 6367

Idle start wind speed: Cut in wind speed from power curve

A2VI (Zones of Visual Influence) calculation is performed before flicker
calculation so non visible WTG do not contribute to calculated flicker

values. A WTG will be visible if it is visible from any part of the receiver
window. The ZVI calculation is based on the following assumptions:

Height contours used: Height Contours: CONTOURLINE_ONLINEDATA_0.wpo
Obstacles used in calculation

Eye height: 1,5 m

Grid resolution: 10,0 m

Topographic shadow included in calculation

All coordinates are in Seale 1-400 000
Polish GK 1992/19-ETRS89 ‘A New WTG & Shadow receptor
WTGs
WTG type Shadow data
Y (east) X (north) Z Row Valid Manufact. Type-generator Power, rated Rotor diameter Hub height Calculation RPM
data/Description distance
[m] [kw] [m] [m] [m] [RPM]
1 218 483 590926 66,1 KEWO1 Yes VESTAS 2.000 100,0 125,0 2500 0,0
2 218719 590 469 67,3 KEWO2 Yes VESTAS 2.000 100,0 125,0 2500 0,0
3 218919 590 104 70,0 KEWO3 Yes VESTAS 2.000 100,0 125,0 2500 0,0
4 218876 590 896 64,7 KEWO4 Yes VESTAS 2.000 100,0 125,0 2500 0,0
5 219065 590560 65,0 KEWOS Yes VESTAS 2.000 100,0 125,0 2500 0,0
6 219301 590 298 66,8 KEWO6 Yes VESTAS 2.000 100,0 125,0 2500 0,0
7 219079 591343 61,3 KEWO7 Yes VESTAS 2.000 100,0 125,0 2500 0,0
8 219047 590 787 60,8 KEWO8 Yes VESTAS 2.000 100,0 125,0 2500 0,0
9 219427 591 260 60,0 KEWO9 Yes VESTAS 2.000 100,0 125,0 2500 0,0
10 219 452 591 699 56,3 KEW10 Yes VESTAS 2.000 100,0 125,0 2500 0,0
11 220087 591745 55,0 KEW11 Yes VESTAS 2.000 100,0 125,0 2500 0,0
12 221008 591524 60,0 KEW12 Yes VESTAS 2.000 100,0 125,0 2500 0,0
13 221791 590961 60,0 KWE13 Yes VESTAS 2.000 100,0 125,0 2500 0,0
14 221613 590615 60,0 KEW14 Yes VESTAS 2.000 100,0 125,0 2500 0,0
15 222 133 590582 60,0 KEW15 Yes VESTAS 2.000 100,0 125,0 2500 0,0
16 221591 590152 71,7 KEW16 Yes VESTAS 2.000 100,0 125,0 2500 0,0
17 221350 589469 72,8 KEW17 Yes VESTAS 2.000 100,0 125,0 2500 0,0
18 221076 589250 70,0 KEW18 Yes VESTAS 2.000 100,0 125,0 2500 0,0
19 223 182 588716 76,6 KEW19 Yes VESTAS 2.000 100,0 125,0 2500 0,0
20 220008 592.471 45,0 KEWKO2 Yes VESTAS 2.000 100,0 125,0 2500 0,0
21 221566 592.672 45,2 KEWKO3 Yes VESTAS 2.000 100,0 125,0 2500 0,0
22 218162 588 389 69,9 KEW20 Yes VESTAS 2.000 100,0 125,0 2500 0,0
23 217376 588 339 78,8 KEW21 Yes VESTAS 2.000 100,0 125,0 2500 0,0
24 217043 588.040 76,7 KEW23 Yes VESTAS 2.000 100,0 125,0 2500 0,0
25 216870 587449 80,0 KEW27 Yes VESTAS 2.000 100,0 125,0 2500 0,0

26 216286 599032 31,6 BIE EWBO1 Yes VESTAS
27 216649 599007 31,4 BIE EWBO2 Yes VESTAS
28 216 331 598729 30,0 BIE EWBO3 Yes VESTAS
29 216112 598457 37,0 BIE EWB04 Yes VESTAS
30 217928 595676 45,0 BIE EWBOS Yes VESTAS
31 218012 595358 45,0 BIE EWB06 Yes VESTAS
32 218008 595014 48,8 BIE EWBO7 Yes VESTAS

To be continued on next page...

2.000 100,0 125,0 2500 0,0
2.000 100,0 125,0 2500 0,0
2.000 100,0 125,0 2500 0,0
2.000 100,0 125,0 2500 0,0
2.000 100,0 125,0 2500 0,0
2.000 100,0 125,0 2500 0,0
2.000 100,0 125,0 2500 0,0

windPRO 3.0.629 by EMD International A/S, Tel. +45 96 35 44 44, wwww.emd.dk, windpro@emd.ck 2015-09-28 07:30/1  WINdPRO- @
Project Licensed user
WF Banie Kozielice ProSilence Krzysztof Kreciproch
UL. Spychalskiego 13/112
PL-45 716 Opole
+48 77 550 11 43

Krzysztof Kr€ciproch / prosilence@prosilence.pl
Galata

2015-09-28 07:16/3.0.629
SHADOW - Main Result
Calculation: Shadow Flicker Effect of Banie - Kozielice Wind Farm
...continued from previous page

WTG type Shadow data
Y (east) X (north) Z Row Valid Manufact. Type-generator Power, rated Rotor diameter Hub height Calculation RPM
data/Description distance
[m] [kw] [m] [m] [m] [RPM]
33 217698 594810 50,0 BIEEWB08 = Yes VESTAS 100-2. 2.000 100,0 125,0 2500 0,0
34 218300 594824 45,0 BIEEWB09 = Yes VESTAS 100-2. 2.000 100,0 125,0 2500 0,0
35 218033 594589 47,5BIEEWB10 Yes VESTAS V100-2.0-2 000 2.000 100,0 125,0 2500 0,0

36 218 286 594428 50,0 BIE EWB11 Yes VESTAS
37 217686 588166 75,6 KOZ2 KEW22 Yes VESTAS
38 218023 588019 69,6 KOZ2 KEW24 Yes VESTAS
39 217583 587773 74,5 KOZ2 KEW25 Yes VESTAS
40 217202 587612 76,6 KOZ2 KEW26 Yes VESTAS
41 217490 587400 75,0 KOZ2 KEW28 Yes VESTAS
42 217254 587 135 75,0 KOZ2 KEW29 Yes VESTAS
43 216 887 587021 80,0 KOZ2 KEW30 Yes VESTAS
44 217065 586 682 77,9 KOZ2 KEW31 Yes VESTAS
45 216678 586500 80,0 KOZ2 KEW32 Yes VESTAS
46 216 369 586 336 77,6 KOZ2 KEW33 Yes VESTAS
47 216871 586210 76,9 KOZ2 KEW34 Yes VESTAS
48 216174 586038 76,0 KOZ2 KEW35 Yes VESTAS
49 216666 585925 78,1 KOZ2 KEW36 Yes VESTAS
50 216997 585775 75,0 KOZ2 KEW37 Yes VESTAS
51 216580 585580 78,7 KOZ2 KEW38 Yes VESTAS
52 215951 585 583 80,0 KOZ2 KEW39 Yes VESTAS
53 216278 585 399 78,8 KOZ2 KEW40 Yes VESTAS
54 216541 585111 75,0 KOZ2 KEW41 Yes VESTAS
55 208643 596057 60,0 BAN1ABEWO1 Yes VESTAS
56 210365 592448 60,0 BAN1ABEW02 Yes VESTAS
57 210709 592489 60,0 BAN 1ABEW03 Yes VESTAS
58 210200 592123 60,0 BAN 1ABEW04 Yes VESTAS
59 210515 592163 60,0 BAN1ABEWOS Yes VESTAS
60 211824 587855 85,1 BAN1ABEW06 Yes VESTAS
61 211759 587559 90,0 BAN 1A BEW07 Yes VESTAS
62 205796 594886 62,9 BAN1ABEWO08 Yes VESTAS
63 205306 594830 60,0 BAN1ABEW09 Yes VESTAS
64 205987 594630 61,2 BANIABEW16 Yes VESTAS
65 205590 594512 55,1 BAN1ABEW17 Yes VESTAS
66 208 843 595 834 60,0 BAN1ABEW18 Yes VESTAS
67 205156 594452 57,4 BAN1ABEW19 Yes VESTAS
68 204783 594 239 57,7 BAN 1A BEW31 Yes VESTAS
69 205194 594140 60,7 BAN 1A BEW32 Yes VESTAS
70 206270 592245 60,3 BAN2BEW20 Yes VESTAS
71 206061 591 837 66,7 BAN2BEW21 Yes VESTAS
72 205974 591424 75,0 BAN2BEW22 Yes VESTAS
73 206 267 591589 71,4 BAN2BEW23' Yes VESTAS
74 205766 587397 68,1 BAN2BEW24 Yes VESTAS
75 206174 587570 66,9BAN2BEW25 Yes VESTAS
76 206 414 587174 66,0 BAN2BEW26 Yes VESTAS
77 209078 596 169 60,0 BAN2BEW27 Yes VESTAS
78 206 037 587101 74,5 BAN2BEW28 Yes VESTAS
79 205552 587084 75,1 BAN2BEW29 Yes VESTAS
80 206088 585509 85,0 BAN2BEW30 Yes VESTAS
81 206421 585336 75,7 BAN2BEW33 Yes VESTAS.
82 206167 585 113 83,3 BAN2BEW34 Yes VESTAS
83 205900 584845 80,6 BAN2BEW35 Yes VESTAS
84 206 233 584697 73,5 BAN2BEW36 Yes VESTAS
85 205684 585673 85,0 BAN2BEW37 Yes VESTAS.
86 205815 585188 85,0 BAN2BEW40 Yes VESTAS
87 205510 585398 85,0 BAN2BEW41 Yes VESTAS.
88 209222 595869 59,9 BAN2BEW42 Yes VESTAS.
89 209522 595901 60,8 BAN2BEW45 Yes VESTAS
90 210326 594879 57,9 BAN2BEW46 Yes VESTAS.
91 209939 594912 59,7 BAN2BEW39 Yes VESTAS
92 209576 594702 54,1 BAN2BEW43 Yes VESTAS.
93 210031 594556 52,4 BAN2 BEW44 Yes _ VESTAS.

2.000 100,0 125,0 2500 0,0
2.000 100,0 125,0 2500 0,0
2.000 100,0 125,0 2500 0,0
2.000 100,0 125,0 2500 0,0
2.000 100,0 125,0 2500 0,0
2.000 100,0 125,0 2500 0,0
2.000 100,0 125,0 2500 0,0
2.000 100,0 125,0 2500 0,0
2.000 100,0 125,0 2500 0,0
2.000 100,0 125,0 2500 0,0
2.000 100,0 125,0 2500 0,0
2.000 100,0 125,0 2500 0,0
2.000 100,0 125,0 2500 0,0
2.000 100,0 125,0 2500 0,0
2.000 100,0 125,0 2500 0,0
2.000 100,0 125,0 2500 0,0
2.000 100,0 125,0 2500 0,0
2.000 100,0 125,0 2500 0,0
2.000 100,0 125,0 2500 0,0
2.000 100,0 95,0 2500 0,0
2.000 100,0 95,0 2500 0,0
2.000 100,0 95,0 2500 0,0
2.000 100,0 95,0 2500 0,0
2.000 100,0 95,0 2500 0,0
2.000 100,0 95,0 2500 0,0
2.000 100,0 95,0 2500 0,0
2.000 100,0 95,0 2500 0,0
2.000 100,0 95,0 2500 0,0
2.000 100,0 95,0 2500 0,0
2.000 100,0 95,0 2500 0,0
2.000 100,0 95,0 2500 0,0
2.000 100,0 95,0 2500 0,0
2.000 100,0 95,0 2500 0,0
2.000 100,0 95,0 2500 0,0
2.000 100,0 95,0 2500 0,0
2.000 100,0 95,0 2500 0,0
2.000 100,0 95,0 2500 0,0
2.000 100,0 95,0 2500 0,0
2.000 100,0 95,0 2500 0,0
2.000 100,0 95,0 2500 0,0
2.000 100,0 95,0 2500 0,0
2.000 100,0 95,0 2500 0,0
2.000 100,0 95,0 2500 0,0
2.000 100,0 95,0 2500 0,0
2.000 100,0 95,0 2500 0,0
2.000 100,0 95,0 2500 0,0
2.000 100,0 95,0 2500 0,0
2.000 100,0 95,0 2500 0,0
2.000 100,0 95,0 2500 0,0
2.000 100,0 95,0 2500 0,0
2.000 100,0 95,0 2500 0,0
2.000 100,0 95,0 2500 0,0
2.000 100,0 95,0 2500 0,0
2.000 100,0 95,0 2500 0,0
2.000 100,0 95,0 2500 0,0
2.000 100,0 95,0 2500 0,0
2.000 100,0 95,0 2500 0,0
2.000 100,0 95,0 2500 0,0
94 200184 587606 54,2 WID WEW02 Yes VESTAS 2.000 100,0 125,0 2500 0,0
95 200007 587221 55,0 WID WEW04 Yes VESTAS 2.000 100,0 125,0 2500 0,0
96 199955 586313 53,6 WIDWEW06 Yes VESTAS V100-2.0-2 000 2.000 100,0 125,0 2500 0,0

windPRO 3.0.629 by EMD International A/S, Tel. +45 96 35 44 44, wwww.emd.dk, windpro@emd.ck 2015-08-28 07:30/2  WINdPRO- @
Project:

WF Banie Kozielice

SHADOW - Main Result
Calculation: Shadow Flicker Effect of Banie - Kozielice Wind Farm

Shadow receptor-Input
No. Name

‘A Swochowo
B Stare Chrapowo
C Nowe Chrapowo
D Czarnowo
E £ozice
F Rokity
G Linie
H Sicina
I Nowielin
J Krzemlin
K Praydar36w
L Siemezyn
M Kozielice (cz. zachodnia)
N Kozielice [cz. wschodnia]
O Mielno Pyrzyckie
P Zadeklino
Q Trzebérz
R Tetyfi
S Babinek
T Lubanowo (cz. zachodznia)
U Lubanowo (cz. wschodnia)
V Sosnowo
W Tywica
X Kunowo
Y Banie
Z D3uéyna
AA Piaskowo
AB Piaseczno
AC Baniewice
‘AD Swobnica

Calculation Results
Shadow receptor

No. Name

‘A Swochowo
B Stare Chrapowo
C Nowe Chrapowo
D Czarnowo
E £ozice
F Rokity
G Linie
H Sicina
I Nowielin
J Krzemlin
K Praydar36w
L Siemezyn
M Kozielice (cz. zachodnia)
N Kozielice [cz. wschodnia]
O Mielno Pyrzyckie
P Zadeklino
Q Trzebérz
R Tetyfi
S Babinek
T Lubanowo (cz. zachodznia)
U Lubanowo (cz. wschodnia)
V Sosnowo
W Tywica
X Kunowo
Y Banie
Z D3uéyna
To be continued on next page...

Y (east) X

213 818
218 505
218 571
216 353
218 401
220 985
216 286
223 080
224 062
224 043
221 431
219 200
219 877
221 059
217 561
216 236
217 909
216 860
202 538
205 598
206 522
209 153
206 980
212 080
209 925
212 478
210 797
211 798
205 638
206 770

(north)

598 150
598 182
595 574
594 115
592 787
593 207
599 578
592 564
590 198
587 250
587 861
589 473
590 618
590 236
589 244
591 820
587 138
584 553
594 865
593 749
594 322
595 323
592 423
594 322
591 498
589 249
587 412
586 244
587 901
584 312

[m]

35,2
30,0
45,0

53,4
48,4

LUcensed user:

ProSilence Krzysztof Kreciproch
UL. Spychalskiego 13/112

PL-45 716 Opole

+48 77 550 11 43

Krzysztof Kréciproch / prosilence@prosilence.p!

Caleta

2015-09-28 07:16/3.0.629

Z Width Height Height Degrees from Slope of
ag. southaw — window
[m]_ [m] _— [m] [°] [7]

0 10 1,0 0,0 90,0
10 10 10 0,0 90,0
10 10 10 0,0 90,0
10 10 10 0,0 90,0
10 10 10 0,0 90,0
10 10 10 0,0 90,0
10 10 10 0,0 90,0
10 10 10 0,0 90,0
10 10 10 0,0 90,0
10 10 10 0,0 90,0
10 10 10 0,0 90,0
10 10 10 0,0 90,0
10 10 10 0,0 90,0
10 10 10 0,0 90,0
10 10 10 0,0 90,0
10 10 10 0,0 90,0
10 10 10 0,0 90,0
10 10 10 0,0 90,0
10 10 10 0,0 90,0
10 10 10 0,0 90,0
10 10 10 0,0 90,0
10 10 10 0,0 90,0
10 10 10 0,0 90,0
10 10 10 0,0 90,0
10 10 10 0,0 90,0
10 10 10 0,0 90,0
10 10 10 0,0 90,0
10 10 10 0,0 90,0
10 10 10 0,0 90,0
10 10 10 0,0 90,0

Shadow, worst case
Shadow hours Shadow days Max shadow Shadow hours

per year per year hours per day
[h/year] [days/year] [h/day]
1:00 10 0:09
4:54 49 O:11
85:17 181 0:45
21:41 115 0:22
14:29 87 0:17
33:29 103 0:42
85:16 96 tt
5:01 32 0:15
3:07 35 0:10
0:00 0 0:00
3:22 25 0:12
21:07 iit 0:21
85:57 229 0:52
77:57 183 0:52
30:01 110 0:24
0:43 9 0:07
98:19 285 0:45
0:00 0 0:00
0:26 8 0:05
21:37 73 0:26
85:38 191 1:04
62:28 138 0:38
56:46 130 0:41
2:57 32 O:11
0:00 0 0:00
0:00 0 0:00

windPRO 3.0.629 by EMD International A/S, Tel. +45 96 35 44 44, www.emd.dk, windpro@emd.dk

Shadow, expected values

per year
[h/year]
0:14
1:01
12:48
5:32
1:14
2:59
5:22
0:51
0:35
0:00
0:53
2:09
14:26
12:38
2:45
0:05
16:28
0:00
0:03
4:19
16:51
4:46
6:13
0:35
0:00
0:00

Direction mode

"Green house mode"
"Green house mode"
"Green house mode"
"Green house mode"
"Green house mode"
"Green house mode"
"Green house mode"
"Green house mode"
"Green house mode"
"Green house mode"
"Green house mode"
"Green house mode"
"Green house mode"
"Green house mode"
"Green house mode"
"Green house mode"
"Green house mode"
"Green house mode"
"Green house mode"
"Green house mode"
"Green house mode"
"Green house mode"
"Green house mode"
"Green house mode"
"Green house mode"
"Green house mode"
"Green house mode"
"Green house mode"
"Green house mode"
"Green house mode"

2015-09-28 07:30/3 WindPRO we
Project Licensed user
WF Banie Kozielice ProSilence Krzysztof Kreciproch
UL. Spychalskiego 13/112
PL-45 716 Opole
+48 77 550 11 43

Krzysztof Kr€ciproch / prosilence@prosilence.pl
Galata

2015-09-28 07:16/3.0.629
SHADOW - Main Result
Calculation: Shadow Flicker Effect of Banie - Kozielice Wind Farm
...continued from previous page

Shadow, worst case Shadow, expected values
No. Name Shadow hours Shadow days Max shadow Shadow hours
per year per year hours per day —_per year
[h/year] [days/year] [h/day] [h/year]
AA Piaskowo 23:04 83 0:24 5:50
AB Piaseczno 0:00 0 0:00 0:00
AC Baniewice 79:57 143 1:06 5:59
‘AD Swobnica 30:28 73 0:34 5:52

Total amount of flickering on the shadow receptors caused by each WTG

No. Name Worst case Expected
[h/year] — [h/year]

1 KEWO1 5:33 1:07

2 KEWO2 7:25 1:18

3 KEWO3 15:31 2:50

4 KEWO4 1114 2:26

5 KEWOS 14:54 2:44

6 KEWO6 30:37 5:23

7 KEWO7 1:33 0:23

8 KEWO8 15:59 3:27

9 KEWO9 5:45 0:54
10 KEW10 13:41 0:56
11 KEW11 2:15 0:15
12 KEW12 1:20 0:10
13 KWE13 2:44 0:35
14 KEW14 3:05 0:36
15 KEW15 13:38 3:20
16 KEW16 34:51 6:54
17 KEW17 26:25 1:44
18 KEW18 8:29 0:41
19 KEW19 3:22 0:53
20 KEWKO2 12:15 1:17
21 KEWKO3 21:27 2:16
22 KEW20 34:48 2:13
23 KEW21 1:47 0:10
24 KEW23 0:00 0:00
25 KEW27 9:30 2:00
26 BIE EWBO1 45:47 2:57
27 BIE EWB02 42:30 3:02
28 BIE EWB03 1:05 0:13
29 BIE EWBO4 1:48 0:23
30 BIE EWBOS 24:05 5:21
31 BIE EWBO6 23:57 4:05
32 BIE EWBO7 28:55 3:37
33 BIE EWB08 24:41 4:19
34 BIE EWB09 6:32 0:48
35 BIE EWB10 3:12 0:49
36 BIE EWB11 1:57 0:28
37 KOZ2 KEW22 3:52 0:19
38 KOZ2 KEW24 0:00 0:00
39 KOZ2 KEW25 0:18 0:01
40 KOZ2 KEW26 16:56 3:12
41 KOZ2 KEW28 5:46 1:05
42 KOZ2 KEW29 21:09 4:20
43 KOZ2 KEW30 8:21 1:29
44 KOZ2 KEW31 10:59 1:36
45 KOZ2 KEW32 5:32 0:46
46 KOZ2 KEW33 3:30 0:26
47 KOZ2 KEW34 9:54 0:51
48 KOZ2 KEW35 2:18 0:13
49 KOZ2 KEW36 10:32 0:50
50 KOZ2 KEW37 0:00 0:00
51 KOZ2 KEW38 0:00 0:00
52 KOZ2 KEW39 1:26 0:07
53 KOZ2 KEW40 0:08 0:00
54 KOZ2 KEW41 0:00 0:00

To be continued on next page...

windPRO 3.0.629 by EMD International A/S, Tel. +45 96 35 44 44, wwww.emd.dk, windpro@emd.ck 2015-09-28 07:30/4  WiNdPRO- @
Project:

WF Banie Kozielice

SHADOW - Main Result

Calculation: Shadow Flicker Effect of Banie - Kozielice Wind Farm

...continued from previous page

Worst case Expected

[h/year] — [h/year]
0:00 0:00

No. Name

55 BAN 1A BEWO1
56 BAN 1A BEWO2
57 BAN 1A BEW03
58 BAN 1A BEW04
59 BAN 1A BEWOS.
60 BAN 1A BEWO6
61 BAN 1A BEWO7
62 BAN 1A BEWO8
63 BAN 1A BEWO9
64 BAN 1A BEW16
65 BAN 1A BEW17
66 BAN 1A BEW18
67 BAN 1A BEW19
68 BAN 1A BEW31
69 BAN 1A BEW32
70 BAN 2 BEW20
71 BAN 2 BEW21
72 BAN 2 BEW22
73 BAN 2 BEW23
74 BAN 2 BEW24
75 BAN 2 BEW25
76 BAN 2 BEW26
77 BAN 2 BEW27
78 BAN 2 BEW28
79 BAN 2 BEW29
80 BAN 2 BEW30
81 BAN 2 BEW33
82 BAN 2 BEW34
83 BAN 2 BEW35
84 BAN 2 BEW36
85 BAN 2 BEW37
86 BAN 2 BEW40
87 BAN 2 BEW41
88 BAN 2 BEW42
89 BAN 2 BEW45
90 BAN 2 BEW46
91 BAN 2 BEW39
92 BAN 2 BEW43
93 BAN 2 BEW44
94 WID WEW02
95 WID WEW04
96 WID WEW06,

windPRO 3.0.629 by EMD International A/S, Tel. +45 96 35 44 44, www.emd.dk, windpro@emd.dk

0:00
0:00
0:00
0:00
12:22
10:42
13:27
5:46
46:40
10:26
0:00
3:38
23:38
4:06
16:37
9:55
13:53
16:21
36:02
24:25
10:52
0:00
8:38
0:00
0:00
0:00
0:00
25:42
12:45
0:00
0:00
0:28
0:00
0:00
6:43
12:45
37:05
9:00
0:00
0:00
0:00

0:00
0:00
0:00
0:00
3:15
2:34
2:33
1:13
9:08
2:10
0:00
0:40
4:40
0:42
2:49
1:03
1:05
1:16
2:02
2:51
0:43
0:00
0:28
0:00
0:00
0:00
0:00
4:59
2:23
0:00
0:00
0:05
0:00
0:00
1:01
1:37
2:08
0:42
0:00
0:00
0:00

Land ue:
ProSilence Krzysztof Kreciproch
UL. Spychalskiego 13/112

PL-45 716 Opole

+48 77 550 11 43

Krzysztof Kr€ciproch / prosilence@prosilence.pl
Galata

2015-09-28 07:16/3.0.629

2015-09-28 07:30/5 | WiINdPRO we
Project: LUcensed user:

WF Banie Kozielice ProSilence Krzysztof Kreciproch
UL. Spychalskiego 13/112
PL-45 716 Opole
+48 77 550 11 43

Krzysztof Kr€ciproch / prosilence@prosilence.pl
Galata

2015-09-28 10:12/3.0.629
SHADOW - Main Result
Calculation: Shadow Flicker Effect of Banie - Kozielice Wind Farm
Assumptions for shadow calculations
Maximum distance for influence

Calculate only when more than 20 % of sun is covered by the blade
Please look in WTG table

Minimum sun height over horizon for influence 3°
Day step for calculation 1 days
Time step for calculation 1 minutes

Sunshine probability S (Average daily sunshine hours) []
Jan Feb Mar Apr May Jun Jul Aug Sep Oct Nov Dec
1,33 2,19 3,53 5,54 7,87 7,57 7,41 7,34 4,73 3,34 1,48 1,08

Operational time

N NNE ENE E ESE SSE S SSW WSW W WNW NNW Sum
266 520 457 432 658 380 194 446 1369 991 406 248 6367
Idle start wind speed: Cut in wind speed from power curve

A2VI (Zones of Visual Influence) calculation is performed before flicker
calculation so non visible WTG do not contribute to calculated flicker

values. A WTG will be visible if it is visible from any part of the receiver
window. The ZVI calculation is based on the following assumptions:

Height contours used: Height Contours: CONTOURLINE_ONLINEDATA_0.wpo
Obstacles used in calculation

Eye height: 1,5 m

Grid resolution: 10,0 m

Topographic shadow included in calculation

All coordinates are in
Polish GK 1992/19-ETRS89 A New WIG

&% Shadow receptor

Scale 1:400 000
> Existing WTG

WTGs
WTG type Shadow data
Y (east) X (north) Z Row Valid Manufact. Type-generator Power, rated Rotor Hub height Calculation RPM
data/Description diameter distance
[m] [kw] [m] [m] [m] [RPM]
1 216 286 599032 31,6 BIE EWB01 Yes VESTAS V100-2. 2.000 100,0  125,0 2500 0,0
2 216649 599007 31,4 BIE EWBO2 Yes VESTAS V100-2. 2.000 100,0  125,0 2500 0,0
3 216331 598729 30,0 BIE EWB03 Yes VESTAS V100-2.0-2 000 2 000 100,0  125,0 2500 0,0
4 216112 598457 37,0 BIE EWB04 Yes VESTAS V100-2. 2.000 100,0  125,0 2500 0,0
5 217928 595676 45,0 BIE EWBOS Yes VESTAS V100-2. 2.000 100,0  125,0 2500 0,0
6 218012 595358 45,0 BIE EWBO6 Yes VESTAS V100-2. 2.000 100,0  125,0 2500 0,0
7 218008 595014 48,8 BIE EWB07 Yes VESTAS V100-2. 2.000 100,0  125,0 2500 0,0
8 217698 594810 50,0 BIE EWB08 Yes VESTAS V100-2. 2.000 100,0  125,0 2500 0,0
9 218300 594824 45,0 BIE EWB09 Yes VESTAS V100-2. 2.000 100,0  125,0 2500 0,0
10 218033 594589 47,5 BIE EWB10 Yes VESTAS V100-2.0-2 000 2 000 100,0  125,0 2500 0,0
11 218286 594428 50,0 BIE EWB11 Yes VESTAS V100-2.0-2 000 2 000 100,0  125,0 2500 0,0
12 218584 594643 45,0 NCL Yes GE WIND ENERGY GE 2.5-100-2 500 2500 100,0  150,0 2500 5,0
13 218568 594235 46,8 NC2 Yes GE WIND ENERGY GE 2.5-100-2 500 2500 100,0 — 150,0 2500 5,0
Shadow receptor-Input
No. Name Y (east) X (north) Z Width Height Height Degrees from Slope of Direction mode
ag.  southcw window
{m] [m]  [m]_— [m] [°] [°]
‘A Swochowo 213818 598150 35,2 10 10 1,0 0,0 90,0 "Green house mode"
B Stare Chrapowo 218505 598182 30,0 10 10 1,0 0,0 90,0 "Green house mode”
C Nowe Chrapowo 218571 595574 45,0 10 1,0 1,0 0,0 90,0 "Green house mode”
D Czarnowo 216353 594115 534 10 10 1,0 0,0 90,0 "Green house mode”
E £ozice 218401 592787 484 10 10 1,0 0,0 90,0 "Green house mode”
F Rokity 220985 593207 45,0 10 1,0 1,0 0,0 90,0 "Green house mode"
G Linie 216 286 599578 30,0 10 10 1,0 0,0 90,0 "Green house mode”
H Sicina 223080 592564 47,9 10 10 1,0 0,0 90,0 "Green house mode”
I Nowielin 224062 590198 65,0 10 10 1,0 0,0 90,0 "Green house mode”
J Krzemlin 224043 587250 70,0 1,0 1,0 1,0 0,0 90,0 "Green house mode”
K Przydar36w 221431 587861 84,0 10 10 1,0 0,0 90,0 "Green house mode"
L Siemezyn 219200 589473 768 1,0 1,0 1,0 0,0 90,0 "Green house mode”
M Kozielice (cz. zachodnia) 219877 590618 60,6 1,0 1,0 1,0 0,0 90,0 "Green house mode"

To be continued on next page...

windPRO 3.0.629 by EMD International A/S, Tel. +45 96 35 44 44, wwww.emd.dk, windpro@emd.ck 2ois0s-28 1014/1 WiNdPRO @
Project:

WF Banie Kozielice

SHADOW - Main Result
Calculation: Shadow Flicker Effect of Banie - Kozielice Wind Farm

...continued from previous page
No. Name

N Kozielice [cz. wschodnia]
O Mielno Pyrzyckie
P Zadeklino
Q Trzebérz
R Tetyfi
S Babinek
T Lubanowo (cz. zachodznia)
U Lubanowo (cz. wschodnia)
V Sosnowo
W Tywica
X Kunowo
Y Banie
Z D3uéyna
AA Piaskowo
AB Piaseczno
AC Baniewice
‘AD Swobnica

Calculation Results
Shadow receptor

No. Name

‘A Swochowo
B Stare Chrapowo
C Nowe Chrapowo
D Czarnowo
E £ozice
F Rokity
G Linie
H Sicina
I Nowielin
J Krzemlin
K Praydar36w
L Siemezyn
M Kozielice (cz. zachodnia)
N Kozielice [cz. wschodnia]
O Mielno Pyrzyckie
P Zadeklino
Q Trzebérz
R Tetyfi
S Babinek
T Lubanowo (cz. zachodznia)
U Lubanowo (cz. wschodnia)
V Sosnowo
W Tywica
X Kunowo
Y Banie
Z D3uéyna
AA Piaskowo
AB Piaseczno
AC Baniewice
‘AD Swobnica

Y (east) X

221 059
217 561
216 236
217 909
216 860
202 538
205 598
206 522
209 153
206 980
212 080
209 925
212 478
210 797
211 798
205 638
206 770

(north)

590 236
589 244
591 820
587 138
584 553
594 865
593 749
594 322
595 323
592 423
594 322
591 498
589 249
587 412
586 244
587 901
584 312

[m]

60,4
718
68,7
70,6
70,0
50,0
67,5
55,8
55,0
60,0
49,9
55,0
85,0
90,0
90,0
73,1

LUcensed user:

ProSilence Krzysztof Kreciproch
UL. Spychalskiego 13/112

PL-45 716 Opole

+48 77 550 11 43

Krzysztof Kréciproch / prosilence@prosilence.p!

Caleta

2015-09-28 10:12/3.0.629

Z Width Height Height Degrees from Slope of
ag. southaw — window
[m]_ [m] _— [m] [°] [7]

0 10 1,0 0,0 90,0
10 10 10 0,0 90,0
10 10 10 0,0 90,0
10 10 10 0,0 90,0
10 10 10 0,0 90,0
10 10 10 0,0 90,0
10 10 10 0,0 90,0
10 10 10 0,0 90,0
10 10 10 0,0 90,0
10 10 10 0,0 90,0
10 10 10 0,0 90,0
10 10 10 0,0 90,0
10 10 10 0,0 90,0
10 10 10 0,0 90,0
10 10 10 0,0 90,0
10 10 10 0,0 90,0
10 10 10 0,0 90,0

56,1

Shadow, worst case
Shadow hours Shadow days Max shadow Shadow hours

per year per year hours per day
[h/year] [days/year] [h/day]
1:00 10 0:09
4:54 49 O:11
85:17 181 0:45
24:37 136 0:22
0:00 0 0:00
0:00 0 0:00
85:16 96 tt
0:00 0 0:00
0:00 0 0:00
0:00 0 0:00
0:00 0 0:00
0:00 0 0:00
0:00 0 0:00
0:00 0 0:00
0:00 0 0:00
0:00 0 0:00
0:00 0 0:00
0:00 0 0:00
0:00 0 0:00
0:00 0 0:00
0:00 0 0:00
0:00 0 0:00
0:00 0 0:00
0:00 0 0:00
0:00 0 0:00
0:00 0 0:00
0:00 0 0:00
0:00 0 0:00
0:00 0 0:00
0:00 0 0:00

Total amount of flickering on the shadow receptors caused by each WTG

No. Name Worst case Expected
[h/year] — [h/year]

1BIEEWBO1 45:47 2:57

2 BIEEWBO2 42:30 «3:02

3 BIEEWBO3 1:05 0:13

4 BIE EWBO4 = 1:48 0:23

To be continued on next page...

windPRO 3.0.629 by EMD International A/S, Tel. +45 96 35 44 44, www.emd.dk, windpro@emd.dk

Shadow, expected values

per year
[h/year]
0:14
1:01
12:48
6:11
0:00
0:00
5:22
0:00
0:00
0:00
0:00
0:00
0:00
0:00
0:00
0:00
0:00
0:00
0:00
0:00
0:00
0:00
0:00
0:00
0:00
0:00
0:00
0:00
0:00
0:00

Direction mode

"Green house mode"
"Green house mode"
"Green house mode"
"Green house mode"
"Green house mode"
"Green house mode"
"Green house mode"
"Green house mode"
"Green house mode"
"Green house mode"
"Green house mode"
"Green house mode"
"Green house mode"
"Green house mode"
"Green house mode"
"Green house mode"
"Green house mode"

2015-09-28 10:14 / 2 windPro @
Project Licensed user
WF Banie Kozielice ProSilence Krzysztof Kreciproch
UL. Spychalskiego 13/112
PL-45 716 Opole
+48 77 550 11 43

Krzysztof Kr€ciproch / prosilence@prosilence.pl
Galata

2015-09-28 10:12/3.0.629
SHADOW - Main Result
Calculation: Shadow Flicker Effect of Banie - Kozielice Wind Farm

...continued from previous page
No. Name Worst case Expected
[h/year] — [h/year]

SBIEEWBOS 24:05 5:21

6 BIEEWBO6 = 23:57 4:05

7 BIEEWBO7 28:55 3:37

SBIEEWBOS 24:41 4:19

9 BIE EWBO9 6:32 0:48
10 BIE EWB10 3:12 0:49
11 BIE EWB11 1:57 0:28
12 NC1 1:33 0:22
13 NC2 1:36 0:19

windPRO 3.0.629 by EMD International A/S, Tel. +45 96 35 44 44, wwww.emd.dk, windpro@emd.ck 2015-09-28 1014/3 WINGPRO @
Hours per year, real case

0,1 - 5,0

S|
50-1040
a |

10,0 - 25,0
25,0 - 200,0

0 500 1000 1500 2000m
Map: rejon Chrapowo , Print scale 1:50 000, Map center Polish GK 1992/19-ETRS89 East: 217 953 North: 595 202
A New WTG ae Existing WTG % Shadow receptor
Flicker map level: Height Contours: CONTOURLINE_ONLINEDATA_0.wpo (1)

‘windPRO 3.0.629 by EMD International A/S, Tel. +45 96 35 44 44, www.emd.dk, windpro@emd.dk

Project:
WF Banie Kozielice

SHADOW -
Map

Calculation:
Shadow Flicker Effect of Banie - Kozielice Wind Farm

enon wr
ProSilence Krzysztof Kreciproch

UL. Spychalskiego 13/112

PL-45 716 Opole

+48 77 550 11 43

Krzysztof Kréciproch / prosilence@prosilence.p|

2015-09-28 10:12/3.0.629

ansoszs.oi9/1 windPRO
Hours per year, real case

Hours per year, real case

01-50
5,0 - 10,0
) 100-25,0
25,0 - 200,0

A New WTG

‘windPRO 3.0.629 by EMD International A/S, Tel. +45 96 35 44 44, www.emd.dk, windpro@emd.dk

&% Shadow receptor

500 1000 1500 200m
Map: topografia 100k [main topo] , Print scale 1:40 000, Map center Polish GK 1992/19-ETRS89 East: 211 330 North: 591 604

Flicker map level: Height Contours: CONTOURLINE_ONLINEDATA_0.wpo (1)

Project:
WF Banie Kozielice

SHADOW -

Map

Calculation:

Shadow Flicker Effect of Banie - Kozielice Wind Farm

Ueaned se:
ProSilence Krzysztof Kreciproch

UL. Spychalskiego 13/112

PL-45 716 Opole

+48 77 550 11 43

Krzysztof Kr€ciproch / prosilence@prosilence.pl
Glaied

2015-09-28 07:16/3.0.629
2015-09-28 10:23 / 1 windro @
Supplementary report

APPENDIX 3
ICE AND BLADE THROW RISK MAPS

PL1260
Ice throw range

O Blade throw range

Banie 1A Subproject
Banie Commune

ENVIRON Poland

Ice and blade throw range

Scale: refer to scalebar Date: January 2016

Project Now: PLI260 Th: AR

Source: Geoportal, www.geportal.gov.p|

Ice throw range

Blade throw range

ni 4 Banie 1B Subproject
Banie Commune
ENVIRON Poland

Ice and blade throw range

Scale: refer to scalebar Date: January 2016
Project Now: PLI260 THAR

Source: Geoportal; www.geportal.gov-p|

Ice throw range

O Blade throw range

Banie 2 Subproject (North)
Banie Commune

ENVIRON Poland

Ice and blade throw range

Scale: refer to scalebar Date: January 2016

Project Now: PLI260 Th: AR

‘Source: Geoportal; www.geportal.gav.

Ice throw range

O Blade throw range

Banie 2 Subproject (South)
Banie Commune

ENVIRON Poland

Ice and blade throw range

Scale: refer to scalebar Date: January 2016

Project Now: PLI260 Th: AR

‘Source: Geoportal; www.geportal.gav.

A ’ Widuchowa subproject
Ice throw range Widuchowa Commune
ENVIRON Poland

O Blade throw range
we Ice and blade throw range

Scale: refer to scalebar Date: January 2036

Project No.: PLL260 TEAR

Source: Geoportal; www geportal.gov.p!

Kozielice 1 subproject
0

ENVIRON

Ice and blade throw range

{ =) Ice throw range

O Blade throw range

Ice throw range

O Blade throw range

ENVIRON

Kozielice 2 subproject
Kozielice Commune
Poland

Ice and blade throw range

Scale: refer to scalebar

Date: January 2016

Project Now: PL1260

TEAR

Source: Geoportal, www.geportal.gov-p|

RAMBGLL Bielice Subproject
Ice throw range ‘ Bielice Commune
> ENVIRON Poland
Blade throw range
Ice and blade throw range
Scales refer to scalebar Datel January 2016
Project No PLI260 Ti AR
Source: Geoportal; www. geportal.govipl

Supplementary report

APPENDIX 4
NATURA 2000 - SCREENING MATRIX

PL1260
Natura 2000 - SCREENING MATRIX

Brief description of the Project

The Wiatromill Sp. z 0.0. company (further
referred as the Company or Wiatromill) is
developing a Banie wind farm project (the
Project) located in northwestern Poland. The
Project, consists of 50 MW, i.e. 21 wind turbine
generators (WTGs) belonging to the Kozielice 1
and 4 WTGs belonging to Kozielice 2.

Generally, the Company is developing a wind
farm complex, which consists of three separate
phases, i.e. Phase I housing 25 WTGs of a total
capacity of 50 MW, Phase II housing 29 WTGs
of a total capacity of 58 MW and Phase III
housing 42 WTGs of a total capacity of 84 MW.

Phase I, which consists of Kozielice 1 and a part
of Kozielice 2 of a total capacity of 50 MW, will
be financed among others by the EBRD. The
other phases will be developed independently.

Brief description of the Natura 2000 site

The Special Protection Areas of the Natura 2000
network the closest to the Project are:

« Las Baniewicki (PLH320064) situated
approximately 300 m to the west of the
Banie 2 subproject;

*  Dolina Tywy - (PLH320050) situated
approximately 600-700 m to the west of
Banie 2 subproject;

*  Dziczy Las (PLH320060) situated
approximately 600 m to the east of Banie 1
and Banie 2 subprojects and 500 m to the
west of the Kozielice 2 subproject;

*  Pojezierze Mysliborskie (PLH320060)
situated approximately 1.3 km to the south
of the Kozielice 1 and Kozielice 2
subprojects.

Description of the individual elements of
the project (either alone or in combination
with other plans or projects) likely to give
rise to impacts on the Natura 2000 site

The projects will consist of the following
individual elements:

e Wind turbines generators (WTGs) and
relevant technical infrastructure;

e Internal roads and assembly/service yards;

e Internal infrastructure of underground
power transmission lines and steering
cables;

e Main electrical substations (MES) medium
voltage/high voltage (MV/HV).

Description of any likely direct, indirect or secondary impact of the project (either alone
or in combination with other plans or projects) on the Natura 2000 site.

Size and scale

Not applicable.

Land-take

Any Natura 2000 areas will be taken.

Distance from the Natura 2000 site or key
features of the site

The nearest Natura 2000 sites are located:

e Approx. 300 m to the west of the Banie 2
subproject (‘Las Baniewicki’), 3 types of
habitats belonging to the Annex I of the
Habitats Directive No. 92/43/EEC (Annex I:
‘Types of natural habitats important from
the community point of view for which
designation of special protection areas is
required’) have been identified within that
area (codes 3150, 99160 and 91E0);

e Approx. 600 m to the east of Banie 1 and
Banie 2 subprojects and 500 m to the west
of the Kozielice 2 subproject (‘Dziczy Las’),
9 types of habitats belonging to the Annex I
of Habitats Directive (codes 3150, 6150,
7140, 9110, 9130, 9160, 91D0, and 91F0)
as well as 5 species listed under Art. 4 of
Directive 2009/147/WE and belonging to
the Annex II of Habitats have been
identified within that area (two beetles:
Cerambyx cerdo and Osmoderma eremita,
and 3 birds: Chlidonias niger, Circus
pygarus, Grus grus) and

e Approx. 600-700 m to the west of Banie 2
subproject (‘Dolina Tywy’), 16 types of
habitats belonging to the Annex I of the
Habitats Directive (codes 3140, 3150, 3260,
6120, 6210, 6410, 6430, 7140, 7210, 9110,
9130, 9160, 9170, 9190, 91E0 and 91F0)
as well as 2 species listed under Art. 4 of
Directive 2009/147/WE (Birds directive)
and belonging to the Annex II of the
Habitats Directive (Annex II: ‘Types of
fauna and flora species natural habitats
important from the community point of view
for which designation of special protection
areas is required’) have been identified
within that area (fish Cobitis taenia and
Rhodeus sericeus amarus)

Resources requirements (water abstraction
etc.)

No water abstraction will take place.

Emissions (disposal to land, water or air)

No emissions will be generated.

Excavation requirements

The foundation works will require removal of
approximately 1200 m> of excavated soil per
WTG. The excavation works will be a short term
procedure.

Transportation requirements

Transportation will take place only during the
construction phase of the project
implementation. It can be assumed that for a
single WTG construction approximately 400
drives of trucks will be needed (the number of
trucks’ transits is doubled as each truck must
return after delivery of its load).

Duration of construction, operation,
decommissioning

Construction phase - approx. a few months
Operational phase - approx. 25 years
Decommissioning phase - approx. a few
months.

Describe any likely changes to the site arising as a result of:

Reduction of habitat area

Will not take place.

Disturbance to key species

Based on the birds monitoring program, the
project will not generate an extensive impact on
birds.

Habitat or species fragmentation

Will not occur.

Reduction in species density

Will not occur.

Changes in key indicators of conservation value
(water quality etc.)

Will not occur.

Climate change

Will not occur.

Describe any likely impacts on the Natura 2000 site as a whole in terms of:

Interference with the key relationships that
define the structure of the site

Will not occur.

Interference with the key relationships that
define the function of the site

Will not occur.

Provide indicators of significance as a result
in terms of:

of the identification of effects set out above

Loss

Insignificant.

Fragmentation

Insignificant.

Disruption

Insignificant.

Disturbance

Insignificant.

Change to key elements of the site (e.g. water
quality etc.)

Insignificant.

